           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 1 of 90



 1   Scott T. Nonaka (SBN 224770)                Jingni (Jenny) Zhao (SBN 284684)
     snonaka@sidley.com                          jennyz@advancingjustice-alc.org
 2   Irene Yang (SBN 245464)                     Glenn Michael Katon (SBN 281841)
     irene.yang@sidley.com                       glennk@advancingjustice-alc.org
 3   Naomi A. Igra (SBN 269095)                  Anoop Prasad (SBN 250681)
     naomi.igra@sidley.com                       anoopp@advancingjustice-alc.org
 4   Stephen Chang (SBN 312580)                  ASIAN AMERICANS ADVANCING JUSTICE
     stephen.chang@sidley.com                    – ASIAN LAW CAUCUS
 5   SIDLEY AUSTIN LLP                           55 Columbus Avenue
     555 California Street, Suite 2000           San Francisco, CA 94111
 6   San Francisco, CA 94104                     Phone: (415) 848-7710
     Phone: (415) 772-1200                       Fax: (415) 896-1702
 7   Fax: (415) 772-7400
                                                 Judah Lakin (SBN 307740)
 8   Seferina Berch (pro hac vice forthcoming)   judah@lakinwille.com
     sberch@sidley.com                           Amalia Wille (SBN 293342)
 9   Michael McGuinness (pro hac vice            amalia@lakinwille.com
     forthcoming)                                LAKIN & WILLE LLP
10   mmcguinness@sidley.com                      1939 Harrison Street, Suite 420
     SIDLEY AUSTIN LLP                           Oakland, CA 94612
11   787 Seventh Avenue                          Phone: (510) 379-9216
     New York, NY 10019                          Fax: (510) 379-9219
12   Phone: (212) 839-5300
     Fax: (212) 839 5599
13
     Attorneys for Plaintiffs
14
                                   UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
     CENTRO LEGAL DE LA RAZA;                    Case No.
17   IMMIGRANT LEGAL RESOURCE
     CENTER; TAHIRIH JUSTICE CENTER;
18   REFUGEE AND IMMIGRANT CENTER                COMPLAINT FOR DECLARATORY AND
     FOR EDUCATION AND LEGAL                     INJUNCTIVE RELIEF
19   SERVICES,
                                                 ADMINISTRATIVE PROCEDURE ACT
20                                               CASE
                            Plaintiffs,
21
             v.
                                                 DEMAND FOR JURY TRIAL
22
     EXECUTIVE OFFICE FOR
23   IMMIGRATION REVIEW; JAMES
     MCHENRY, Director, Executive Office
24   for Immigration Review; UNITED
     STATES DEPARTMENT OF JUSTICE;
25
     JEFFREY A. ROSEN, Acting United
26   States Attorney General,

27                          Defendants.

28


                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 2 of 90



 1                                                   TABLE OF CONTENTS

 2                                                                                                                                               Page
     INTRODUCTION .........................................................................................................................1
 3   JURISDICTION AND VENUE ....................................................................................................3
 4   INTRADISTRICT ASSIGNMENT ...............................................................................................4
     PARTIES .......................................................................................................................................4
 5
     FACTUAL ALLEGATIONS ........................................................................................................7
 6    I.     Background to the Rule ...................................................................................................7
 7        A.   Constitutional and Statutory Protection for Those in Removal Proceedings ..............7
          B.   Procedures in Immigration Court and the BIA before the Rule ..................................9
 8
          C.   Backlogs and a Barrage of New Rulemaking ............................................................16
 9    II.    The Rule .........................................................................................................................20
10        A.   Notice of Proposed Rulemaking ................................................................................20
          B.   The Final Rule............................................................................................................22
11
      III.   The Rule Violates the Procedural and Substantive Requirements of the APA. ............24
12        A.   Defendants’ Rulemaking Process Was Fatally Flawed .............................................24
13        B.   Director McHenry Issued the Rule Without Valid Authority ....................................29
          C.   The Rule Effects Numerous Procedural Changes That Are Contrary to Law and
14             Arbitrary and Capricious............................................................................................31
15        D.   Defendants Failed to Comply with Federalism Certification Requirements .............70
          E.   Defendants Failed to Comply With the Regulatory Flexibility Act. .........................71
16
      IV.    The Rule Harms Plaintiffs .............................................................................................73
17        A.   The Rule Frustrates Plaintiffs’ Missions....................................................................73
18        B.   The Rule Diverts Resources from Plaintiffs’ Core Programs ....................................75
          C.   The Rule Jeopardizes Plaintiffs’ Funding ..................................................................77
19
      CLAIMS FOR RELIEF .............................................................................................................78
20        FIRST CLAIM FOR RELIEF
                 Violation of the APA (Arbitrary and Capricious)..................................................78
21
          SECOND CLAIM FOR RELIEF
22               Violation of the APA (Without Observance of Procedure Required by Law) ......80
          THIRD CLAIM FOR RELIEF
23               Violation of the APA, 5 U.S.C. § 706(2) ...............................................................82
24        Agency Action in Excess of Statutory Jurisdiction or Authority ......................................82
          FOURTH CLAIM FOR RELIEF
25               Violation of the APA, 5 U.S.C.§ 706(2) ................................................................83
26        Contrary to Law and In Excess of Statutory Authority .....................................................83
          FIFTH CLAIM FOR RELIEF
27               Violation of the Due Process Clause .....................................................................85
28     JURY DEMAND .......................................................................................................................86
                                                                             i
                                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 3 of 90



 1   PRAYER FOR RELIEF...............................................................................................................86
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      ii
                                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 4 of 90



 1                                            INTRODUCTION

 2          1.      This action challenges a rushed, unlawful, and arbitrary final rule that strips away

 3   procedural protections for immigrants, restricts the authority of immigration judges, and obstructs

 4   critical forms of relief for people at risk of deportation. Appellate Procedure and Decisional

 5   Finality in Immigration Proceedings; Administrative Closure, 85 Fed. Reg. 81,588 (Dec. 16,

 6   2020) (“the Rule”). The Rule’s overhaul of procedures in the Board of Immigration Appeals

 7   (“BIA”) and limitations on the authority of judges dramatically disadvantage immigrants seeking

 8   to establish their claims. The Rule is part of a barrage of new regulations the Trump

 9   Administration promulgated in a single week in December as part of its final assault on

10   immigrants and organizations like Plaintiffs that defend their rights. Like so many other rules the

11   Trump Administration promulgated in its final year, the Rule is unlawful and must be stayed,

12   enjoined, or set aside.

13          2.      The Rule imposes procedural changes that block critical avenues for relief in

14   immigration courts and the BIA. For example, the Rule eliminates administrative closure, which is

15   a vital case management tool that allows immigration judges to hold cases in abeyance pending

16   action by a party over which they have no control, including the United States Citizenship and

17   Immigration Services (“USCIS”). This tool is particularly important in the cases of immigrants

18   with statutory claims for humanitarian relief that immigration courts cannot provide, such as

19   Special Immigrant Juvenile Status (“SIJS”), and U visas for victims of crimes who have suffered

20   substantial mental or physical abuse. The Rule also limits the authority of immigration judges to

21   grant sua sponte motions to reopen or reconsider cases where warranted to prevent manifest

22   injustice. It also imposes a new simultaneous briefing regime and dramatically shortens the time

23   for briefing on appeal. The result is a sudden overburdening of legal service providers and pro

24   bono counsel who will not be able to continue to provide high quality representation to as many

25   noncitizens.

26          3.      As with other anti-immigrant rules the Trump Administration promulgated, the Rule

27   violates the procedural and substantive requirements of the Administrative Procedure Act

28   (“APA”).
                                                        1
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 5 of 90



 1              4.   First, the Rule was proposed as part of a series of hurried and interrelated new rules

 2   fraught with problems. The public was denied a meaningful opportunity to comment on the Rule

 3   because of a staggered rulemaking process. This problem was exacerbated by Defendants’

 4   decision to permit only 30 days for comment in the midst of a global pandemic, as well as the

 5   crush of multiple proposed rules hitting the same community around the same time. The result is a

 6   Rule that is arbitrary and capricious for failing to consider the interplay and cumulative effect of

 7   all the various rules on Plaintiffs and the populations they serve.

 8              5.   Second, the Rule was impermissibly signed by the Director of the Executive Office

 9   for Immigration Review (“EOIR”), Director James McHenry. 85 Fed. Reg. at 81,656. Director

10   McHenry does not have authority to issue the Rule under 8 U.S.C. § 1103(g)(2). The Rule asserts

11   generally that the Attorney General delegated authority to Director McHenry, but where a statute

12   requires a specific delegation of authority, a more general delegation of authority does not suffice.

13   In this case, it is easy to see why. In the Rule, EOIR Director McHenry purported to use generally

14   delegated authority to delegate additional specific adjudicatory authority from the Attorney

15   General to himself. The public could not have anticipated this dangerous result; the language of

16   the proposed rule, and even the language of the final rule, indicated that the Attorney General

17   would sign the rule. The rush to finalize the Rule without the Attorney General’s authorization

18   denied the public an opportunity to comment on the EOIR Director’s misuse of delegated

19   authority.

20              6.   Third, the Rule is contrary to law because the cumulative effect of its provisions is

21   incompatible with the overall statutory scheme governing the immigration courts and the BIA.

22   The Rule alters procedures in immigration court and the BIA in ways that undermine statutory

23   protections codified in the Immigration and Nationality Act (“INA”), including the statutory rights

24   to counsel and a full and fair hearing, which are necessary to protect against persecution and

25   torture.

26              7.   Fourth, the Rule is arbitrary and capricious. Defendants promulgated the Rule

27   without giving adequate consideration to the serious harm it will inflict on immigrants and their

28   advocates. They also failed to provide a rational explanation for abandoning longstanding
                                                         2
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 6 of 90



 1   practices that protect the rights of those in removal proceedings and disregarded the significant

 2   reliance interests at stake. The Rule’s radical alteration of EOIR procedures is not rationally

 3   connected to Defendants’ stated goal of achieving efficiency, and Defendants ignored comments

 4   offering alternative strategies and pointing out the reasons why the Rule’s changes would only

 5   cause chaos, waste resources, and increase the backlog of cases pending in the immigration courts

 6   and the BIA.

 7           8.     Fifth, in their rush to promulgate the Rule, Defendants failed to conduct the analysis

 8   required under the Regulatory Flexibility Act (“RFA”). Had they conducted that analysis, they

 9   would have been required to acknowledge and address the significant impact of the Rule on small

10   entities, including some of the Plaintiffs in this case.

11           9.     Sixth, the Rule is contrary to law because it violates the Due Process Clause of the

12   United States Constitution by obstructing the statutory pathway through immigration courts and

13   the BIA for people in removal proceedings and their pro bono legal service providers.

14           10.    The Rule is already causing irreparable harm to Plaintiffs. The Rule hit a community

15   already reeling from an onslaught of anti-immigrant policy changes in the Trump Administrations’

16   final year, including six new anti-immigrant rules issued in a single week in December, right

17   before the holidays and in the midst of a COVID-19 surge. All of the rules were issued with a 30-

18   day effective date and timed to take effect within days of each other. Under the pressure of

19   COVID and holiday business closures, Plaintiffs have consumed precious resources in a push to

20   complete as much work as possible for those subject to the Rule before imposition of the new

21   regime. But there is nothing more Plaintiffs can do on their own to mitigate the harm from this

22   Rule. The Court’s intervention is necessary to prevent further harm to Plaintiffs, the populations

23   they serve, and the public.

24                                     JURISDICTION AND VENUE

25           11.    This case arises under the Administrative Procedure Act, 5 U.S.C. § 701, et seq., and

26   this Court has subject matter jurisdiction under 28 U.S.C. § 1331.

27           12.    Venue is proper in this district under 28 U.S.C. § 1391(e) because Defendants are

28   agencies of the United States and federal officers acting in their official capacity and Plaintiffs
                                                         3
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 7 of 90



 1   Centro Legal de la Raza (“Centro Legal”) and Immigration Legal Resource Center (“ILRC”) have

 2   their principal places of business and reside in this district.

 3            13.   Defendants’ publication of the final Rule in the Federal Register on December 16,

 4   2020 constitutes final agency action subject to judicial review. 5 U.S.C. §§ 704, 706.

 5            14.   Plaintiffs have standing to challenge the Rule under 5 U.S.C. § 702 because they

 6   have been and will continue to be injured by the Rule’s operation. Plaintiffs are also within the

 7   zone of interest of the INA. See, e.g., E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1270

 8   (9th Cir. 2020) (“EBSC II”); La Clinica de La Raza v. Trump, No. 19-cv-04980-PJH, 2020 WL

 9   4569462, at *9–11 (N.D. Cal. Aug. 7, 2020), amended and superseded by 2020 WL 6940934

10   (N.D. Cal. Nov. 25, 2020), reconsideration granted by 2020 WL 7053313 (N.D. Cal. Nov. 25,

11   2020).

12                                   INTRADISTRICT ASSIGNMENT

13            15.   Assignment to the San Francisco or Oakland Division of this Court is proper under

14   Local Rule 3-2(d) because this action arises in San Francisco County.

15                                                  PARTIES

16            16.   Plaintiff Centro Legal is a nonprofit legal services agency in Oakland, California.

17   Founded in 1969, Centro Legal protects and advances the rights of low-income, immigrant, Black,

18   and Latinx communities through bilingual legal representation, education, and advocacy. Centro

19   Legal’s immigration practice includes comprehensive, full-service direct representation; legal

20   rights education; and local and national advocacy. Centro Legal is on the list of Pro Bono Legal

21   Service Providers that EOIR provides to noncitizens in removal proceedings. Centro Legal

22   provides legal representation to individuals in removal proceedings before the immigration courts,

23   BIA and the Ninth Circuit Court of Appeals. Centro Legal specializes in detained and non-

24   detained removal defense, with a particular focus on asylum seekers and the intersection of

25   immigration and criminal law. Centro Legal also runs a robust pro bono immigration program. It

26   trains and provides technical and substantive assistance for pro bono attorneys representing clients

27   seeking asylum, U visa relief, and SIJS before the immigration courts, BIA, state court, and

28   USCIS. In addition, Centro Legal engages in policy advocacy to seek systemic change to the
                                                         4
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 8 of 90



 1   immigration system and to promote the rights of individuals on a local, regional, and national

 2   scale. In 2019, Centro Legal’s annual revenue was less than $10 million, and it qualifies as a small

 3   entity under the RFA. If the Rule remains in effect, it will require Centro Legal to divert resources

 4   away from critical operations and impede Centro Legal’s ability to carry out its mission.

 5          17.    Plaintiff ILRC is a national nonprofit organization headquartered in San Francisco,

 6   California. ILRC’s mission is to collaborate with and educate immigrants, community

 7   organizations, and the legal sector to build a democratic society that values diversity and the rights

 8   of all people. ILRC provides training to attorneys, paralegals, and community-based advocates

 9   who work with immigrants around the country. To assist practitioners, ILRC produces

10   immigration law practice manuals on a variety of topics, including removal defense, asylum, U-

11   visas, T-visas, SIJS, and naturalization. ILRC also publishes practice advisories, conducts

12   trainings, and provides technical assistance to advocates on a variety of immigration topics. As a

13   key part of its mission, ILRC’s Immigrant Post-Conviction Relief Project engages in federal, state,

14   and local advocacy to advance the rights of immigrants with criminal convictions, and assists

15   advocates in understanding how to better serve this population. ILRC is in the process of

16   coordinating implementation and training for the California Immigrant Justice Fellowship, the first

17   California-sponsored legal fellowship program to expand access to counsel in the most

18   underserved rural regions of the state. The publication of the Rule has required ILRC to divert

19   resources from its core activities to address the Rule’s impact on the communities it serves. If the

20   Rule remains in effect, it will require further diversion of resources and impede ILRC’s ability to

21   carry out its mission.

22          18.    Plaintiff Tahirih Justice Center (“Tahirih”) is a national nonprofit organization that

23   was founded in 1997 and is headquartered in Falls Church, Virginia, with offices in Atlanta,

24   Georgia, Baltimore, Maryland, Houston, Texas, and San Bruno, California. Tahirih’s annual

25   revenue for 2019 was just over $10 million. Tahirih offers legal representation and social services

26   for individuals who seek protection, including asylum, T and U nonimmigrant status, and

27   protection under the Violence Against Women Act (“VAWA”). In addition, Tahirih devotes

28   significant resources to providing limited advice and information services to individuals for whom
                                                       5
                              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 9 of 90



 1   it cannot provide full scope representation, and information to immigrants through Know-Your-

 2   Rights presentations. Through administrative advocacy, legislative campaigns, and outreach,

 3   Tahirih aims to increase the efficiency and fairness of the asylum system. Tahirih leverages its

 4   expertise by working directly in a co-counsel relationship with pro bono attorneys on many of its

 5   cases. Tahirih’s current pro bono network includes 2,770 attorneys from nearly 490 law firms

 6   across the country. For these pro bono partners, Tahirih creates and provides extensive training

 7   and education, as well as sample pleadings, templates, articles, expert reports, and other written

 8   materials to assist them. Tahirih also conducts regular updates, webinars, and additional education

 9   as necessary to update its pro bono partners on new developments in the law. If the Rule remains

10   in effect, Tahirih will not be able to effectively engage pro bono partners to represent its clients. It

11   will also require a continued diversion of resources away from critical operations and impede

12   Tahirih’s ability to carry out its mission.

13          19.    Plaintiff Refugee and Immigrant Center for Education and Legal Services

14   (“RAICES”) is a national nonprofit organization founded in 1986 by community activists as the

15   Refugee Aid Project. RAICES is headquartered in San Antonio, with offices in Austin, Corpus

16   Christi, Dallas, Fort Worth, Houston, and San Antonio. RAICES’s mission is to defend the rights

17   of immigrants and refugees; empower individuals, families, and communities; and advocate for

18   liberty and justice. A diverse staff of approximately 283 attorneys, legal assistants, social workers,

19   advocates, and support staff provide ‘know your rights’ trainings, consultations, direct legal

20   services representation, social services assistance, and advocacy work on behalf of immigrants

21   throughout Texas. In 2019, RAICES managed 28,257 legal cases. RAICES represents

22   unaccompanied children, family units, and individuals, including detained immigrants and

23   children in ORR custody, in matters before USCIS, the immigration courts, the BIA, Juvenile

24   Texas State Courts, and U.S. Federal Courts. RAICES is on the list of Pro Bono Legal Service

25   Providers that EOIR provides to noncitizens in removal proceedings.

26          20.    Defendant EOIR is a sub-agency within the U.S. Department of Justice (“DOJ”) to

27   which the Attorney General has delegated authority to interpret the immigration laws and

28   adjudicate removal cases. EOIR administers the immigration courts and the BIA.
                                                        6
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 10 of 90



 1          21.    Defendant James McHenry is the Director of EOIR and is sued in his official

 2   capacity.

 3          22.    Defendant DOJ is a cabinet-level department of the federal government.

 4          23.    Defendant Jeffrey A. Rosen is the Acting Attorney General of the United States and

 5   the most senior official in the DOJ. Under 8 U.S.C. § 1103(g), the Attorney General is responsible

 6   for the administration of immigration law. Defendant Rosen is sued in his official capacity.

 7                                     FACTUAL ALLEGATIONS

 8   I.    Background to the Rule

 9         A.      Constitutional and Statutory Protection for Those in Removal Proceedings

10          24.    Individuals in removal proceedings are protected by the Due Process Clause of the

11   United States Constitution. In particular, “due process requires that [removal] hearings be

12   fundamentally fair.” Rosales v. ICE, 426 F.3d 733, 736 (5th Cir. 2005); see also Oshodi v. Holder,

13   729 F.3d 883, 889 (9th Cir. 2013) (en banc); Biwot v. Gonzales, 403 F.3d 1094, 1098–99 (9th Cir.

14   2005); Borges v. Gonzales, 402 F.3d 398, 408 (3d Cir. 2005).

15          25.    The INA is a comprehensive statutory scheme that creates a pathway through the

16   immigration courts and the BIA for people to present defenses to removal and claims for relief.

17   The INA requires an immigration judge to “administer oaths, receive evidence, and interrogate,

18   examine, and cross-examine the [applicant] and any witnesses.” 8 U.S.C. § 1229a(b)(1). It also

19   provides that applicants “shall have a reasonable opportunity to examine the evidence against

20   [her], to present evidence on [her] own behalf, and to cross-examine witnesses presented by the

21   Government.” Id. § 1129a(b)(4)(B).

22          26.    The INA specifies that noncitizens are entitled to be “represented, at no expense to

23   the Government, by counsel of the [applicant’s] choosing.” Id. §§ 1229a(b)(4)(A), 1362. For that

24   reason, EOIR maintains a List of Pro Bono Legal Service Providers (the “List”) that “shall be

25   provided to individuals in removal and other proceedings before an immigration court.” Id. §

26   1229(b)(2); 8 C.F.R. § 1003.61(b).

27          27.    The INA also addresses the right to apply for and be granted certain forms of relief

28   from removal. For example, the INA incorporates the United States’ treaty obligations to refugees
                                                      7
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 11 of 90



 1   by providing that “[a]ny [noncitizen] who is physically present in the United States . . .

 2   irrespective of such [noncitizen’s] status, may apply for asylum.” 8 U.S.C. § 1158(a)(1). The INA

 3   also provides that “the Attorney General may not remove [a noncitizen] to a country if the

 4   Attorney General decides that the [noncitizen’s] life or freedom would be threatened in that

 5   country” based on a protected ground. 8 U.S.C. § 1231(b)(3)(A); see INS v. Stevic, 467 U.S. 407,

 6   422 (1984).

 7          28.    Noncitizens in removal proceedings can assert eligibility for asylum as a defense to

 8   removal. Under the INA, immigration judges have authority to adjudicate asylum claims.

 9          29.    The INA also offers other forms of humanitarian relief that are not adjudicated by

10   immigration judges. For example, the INA provides for T visa petitions for survivors of human

11   trafficking, U visa petitions for victims of certain crimes, and protection under VAWA. These

12   forms of relief are adjudicated by USCIS.

13          30.    Under the INA, an order of removal issued by an immigration judge is not final until

14   either the BIA has affirmed the order or the time to appeal to the BIA has expired. 8 U.S.C. §

15   1101(a)(47)(B).

16          31.    The INA protects the right to a meaningful appeal by requiring that “[t]he

17   determination of the immigration judge shall be based only on the evidence produced at the

18   hearing,” 8 U.S.C. § 1229a(c)(1)(A), and that “a complete record shall be kept of all testimony

19   and evidence produced” in immigration court. Id. § 1229a(b)(4)(C).

20          32.    In addition to appeal to the BIA, the INA provides other mechanisms to ensure

21   opportunities for those in removal proceedings to present a full range of defenses. For example,

22   the INA provides for one motion to reconsider within 30 days of a removal order. 8 U.S.C. §

23   1229a(c)(6)(B). A motion to reconsider is based on legal grounds and seeks a new determination

24   based on alleged errors of fact or law. Ayala v. Sessions, 855 F.3d 1012, 1020 (9th Cir. 2017).

25          33.    The INA also guarantees noncitizens the opportunity to file a motion to reopen their

26   removal proceedings. “A motion to reopen is a traditional procedural mechanism in immigration

27   law with a basic purpose that has remained constant—to give [noncitizens] a means to provide

28   new information relevant to their cases to the immigration authorities.” Meza-Vallejos v. Holder,
                                                       8
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 12 of 90



 1   669 F.3d 920, 924 (9th Cir. 2012). It is “a form of procedural relief that asks the Board to change

 2   its decision in light of newly discovered evidence or a change in circumstances.” Guerrero-

 3   Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020) (citation omitted) (quoting Dada v. Mukasey, 554

 4   U.S. 1, 14, 13 (2008)).

 5          34.    The INA generally allows for one motion to reopen within 90 days of a final

 6   administrative order of removal. 8 U.S.C. § 1229a(c)(7)(C)(i).

 7          35.    Both motions to reconsider and motions to reopen must be filed with the

 8   adjudicatory body that last had jurisdiction over the case—either the immigration court that

 9   ordered the noncitizen removed if there was no appeal, or the BIA if there was an appeal. 8 C.F.R.

10   § 1003.2(b)(2) (motions to reconsider before the BIA); 8 C.F.R. § 1003.23(b)(1) (motions to

11   reconsider before the immigration court); 8 C.F.R. § 1003.2(c)(2) (motions to reopen before the

12   BIA); 8 C.F.R. § 1003.23(b)(1) (motions to reopen before the immigration court).

13          36.    The INA also provides for an opportunity for voluntary departure for some

14   individuals in removal proceedings. Voluntary departure is a substantive grant of relief that allows

15   noncitizens to depart the United States without receiving a removal order. 8 U.S.C. § 1229c.

16         B.      Procedures in Immigration Court and the BIA before the Rule

17                 1.     Administrative Closure in Immigration Court

18          37.    Immigration judges use a variety of procedural tools to efficiently manage their

19   heavy dockets. In particular, prior to the Rule, immigration judges were able to administratively

20   close removal proceedings for a variety of reasons, including to allow for the processing of relief

21   that can only be adjudicated by USCIS.

22          38.    Administrative closure “temporarily takes a removal case off of an immigration

23   judge’s calendar, preventing it from moving forward,” which enables a “noncitizen to pursue

24   alternative relief—such as a U visa—from USCIS.” Meza Morales v. Barr, 973 F.3d 656, 664

25   (7th Cir. 2020) (internal citations omitted); see also Gonzalez-Caraveo v. Sessions, 882 F.3d 885,

26   889–91 (9th Cir. 2018).

27          39.    At least since the 1980s, immigration judges and the BIA have managed their

28   dockets with administrative closure. See Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA 2012);
                                                      9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 13 of 90



 1   Matter of Amico, 19 I. & N. Dec. 652 (BIA 1988).

 2           40.   Administrative closure is an important case management tool for several reasons.

 3   First, it conserves resources by sparing immigration courts and the parties from having to

 4   adjudicate potentially complex and difficult claims for people with easier avenues to relief. Those

 5   granted relief from USCIS can move to have their removal proceedings terminated or ask to have

 6   the case calendared to efficiently adjudicate a claim based on the USCIS grant. If USCIS denies

 7   relief, the case is “recalendared” before the immigration judge.

 8           41.   Second, if an immigration judge issues a removal order to someone who is

 9   simultaneously pursuing a claim before USCIS, an applicant who is entitled to statutory protection

10   can be removed from the United States and may face significant challenges returning to the United

11   States even if USCIS ultimately grants relief. A removal order may have the practical effect of

12   denying a person relief to which they are entitled under the INA. The alternative is for an

13   immigration judge to continue the applicant’s removal proceedings, but serial continuances are

14   burdensome for the court and the parties who must prepare and adjudicate continuance motions

15   and might have to travel long distances to appear only to have their hearings continued.1

16           42.   Despite nearly 40 years of the practice, the Attorney General issued a decision in

17   2018 that purported to unilaterally eliminate administrative closure except in very limited

18   circumstances. See Matter of Castro-Tum, 27 I. & N. Dec. 271 (A.G. 2018). The Attorney General

19   read regulations in place at that time as barring administrative closure. Id. But the Fourth and

20   Seventh circuits rejected that reading. See Meza Morales, 973 F.3d at 667; Romero v. Barr, 937

21
        1
22         Public Comment of National Association of Immigration Judges at 2-3 (Sept. 25, 2020),
     https://tinyurl.com/y4lrl48f (“The use of administrative closure, to put a short term hold on cases
23   not ready for completion, permits the Immigration Judge to attend to and resolve cases that are
     ready for resolution and allows immigration judges to complete more cases. . . [G]ranting a
24   continuance in these situations is often not efficient. When a case is continued, it still occupies a
     position on our overcrowded dockets, and generates workload for judges and staff, and
25   unnecessary time and expenditures for the parties before the Court.”); Public Comment of Former
     Round Table of Immigration Judges at 2 (Sept. 24, 2020), http://bit.ly/3oFfRE8 (“In our decades
26   of experience, the Court’s ability to sensibly manage its docket through administrative closure
     allowed for disposition of cases with fairness and due process as a guiding objective. Objective
27   evidence supports our considerable experience. A September 2020 analysis by TRAC of EOIR’s
     own data determined that administrative closure helped reduce the backlog of cases at the Court,
28   rather than contributing to the backlog.”).

                                                      10
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 14 of 90



 1   F.3d 282, 287, 297 (4th Cir. 2019). 2 Those courts recognized that the prior regulations gave

 2   immigration judges general authority to administratively close cases and that administrative

 3   closure is an effective case management tool.

 4                 2.      Briefing an Appeal at the BIA

 5           43.   Parties have 30 days to file a notice of appeal with the BIA from an adverse decision

 6   by an immigration judge. The 30-day clock runs from the time the court issues an oral opinion or

 7   mails a written decision. 8 C.F.R. § 1003.38(b).

 8           44.   At some point after a party files a notice of appeal, the BIA sends to the parties a

 9   transcript of the proceedings before the immigration judge, the immigration judge’s order, and a

10   briefing schedule. 8 C.F.R. § 1003.3(c)(1).

11           45.   There is no set timeline for the BIA to issue these materials. Those in removal

12   proceedings and their counsel might wait weeks, months, or years before the BIA issues the

13   transcript, order, and briefing schedule. 67 Fed. Reg. 54,877, 54,895 (Aug. 26, 2002).

14           46.   The appealing party’s opening brief is due to the BIA within 21 days from the date

15   the BIA issues the transcript, order, and briefing schedule. Before the Rule took effect, in the cases

16   of non-detained noncitizens, the opposing party was ordered to file a responsive brief 21 days after

17   the appealing party’s opening brief.

18           47.   The parties cannot predict when the BIA will issue these materials. Appellate

19   counsel must rearrange their workflow as soon as the transcript and briefing schedule arrive in the

20   mail, and then review the record to prepare an opening brief.

21           48.   As a practical matter, the parties may not actually receive the BIA materials until

22   much of the 21-day period to submit the opening brief has passed.

23           49.   The BIA does not follow the “mailbox rule” so the opening brief must be sent in

24   advance of the 21-day deadline. The BIA does not allow for electronic filing of briefs.

25           50.   Accounting for the time it takes after issuance for appellants to receive the materials

26   for appeal and the time it takes for BIA to receive the opening brief, individuals challenging

27      2
          The Sixth Circuit agreed with the Attorney General’s narrow reading of the prior regulations.
28   See Hernandez-Serrano v. Barr, 981 F.3d 459 (6th Cir. 2020).

                                                        11
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 15 of 90



 1   immigration court orders typically have fewer than 14 days to prepare their appellate briefs.

 2           51.   For those in detention, the time frame can be even more abbreviated due to delays in

 3   mail processing and other complications in immigration detention centers.

 4           52.   The timeline presents serious challenges for all those in removal proceedings but has

 5   the harshest consequences for those who proceed pro se in immigration court and for those who

 6   are detained. Everyone in removal proceedings has a statutory right to counsel but not at the

 7   government’s expense.

 8           53.   Approximately 70% of those who appear in immigration court proceed pro se.

 9   Finding appellate counsel for BIA representation is challenging on the tight timeline following the

10   BIA’s issuance of materials for appeal.3 Those who wish to obtain counsel will often have to copy

11   and mail the paper transcripts, determine whether counsel has the resources at whatever arbitrary

12   moment in time the materials arrive, and allow time for potential counsel to evaluate the merits of

13   the case before taking it on. These steps can consume much of the appellate briefing timeline. If a

14   person is lucky enough to secure counsel, the attorney is left with very little time to prepare and

15   submit the opening brief.

16           54.   BIA procedures made allowances for these practicalities through an extension

17   request procedure that is undone by the Rule. Prior to the Rule, the BIA would grant “an

18   additional 21 days to file a brief regardless of the amount of time requested.” BIA Practice Manual

19   §§ 4.7(c)(i)(A), (B) (June 10, 2020).4 And the parties could ask for extensions of up to 90 days.

20   The prior regulations also permitted multiple extensions, which the BIA Practice Manual provided

21   should be granted “only in rare circumstances.” Id.

22                 3.      Motions to Remand

23           55.   Under regulations and precedent in place before the Rule took effect, either party

24

25      3
           Noncitizens were pro se in 136,592 out of 191,633 (69.2%) cases initiated in FY 2020.
     Transactional Records Access Clearinghouse at Syracuse University (“TRAC”), State and County
26   Details on Deportation Proceedings in Immigration Court, (last updated Nov. 2020),
     https://bit.ly/3s8wZnV (hereinafter “TRAC Representation Rates”). The percentage is even higher
27   for detained noncitizens.
         4
28         Available at https://www.justice.gov/eoir/page/file/1284741/download.

                                                      12
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 16 of 90



 1   was permitted to file a motion to remand if new and material evidence became available while an

 2   appeal was pending before the BIA. See Matter of Coelho, 20 I. & N. Dec. 464 (BIA 1992). For

 3   example, someone in removal proceedings might obtain evidence of eligibility for an alternative

 4   form of relief from USCIS or evidence of a significant change in country conditions or personal

 5   facts relevant to an asylum claim. In addition, a due process violation in the underlying

 6   proceedings, such as ineffective assistance of counsel, may come to light while an appeal is

 7   pending and necessitate a motion to remand. A motion to remand could also be based on a change

 8   in law.

 9             56.   BIA procedures before the Rule permitted motions to remand during the pendency

10   of an appeal. By filing a motion to remand, those in removal proceedings could present material,

11   previously unavailable evidence before their order of removal became final and before the BIA

12   was required to expend resources on the underlying appeal. See id. at 471. These procedures

13   “guard against piecemeal appeals” and ensure that any reviewing Article III court “is presented

14   with a full and complete record.” Narayan v. Ashcroft, 384 F.3d 1065, 1068 (9th Cir. 2004).

15             57.   Motions to remand are a critical tool for those in removal proceedings to present

16   evidence that could materially change the outcome of their cases.

17                   4.     Motions to Reopen

18             58.   Motions to reopen are another longstanding procedure for protecting those subject to

19   removal proceedings. Dada v. Mukasey, 554 U.S. 1, 12 (2008) (citing decisions on motions to

20   reopen dating back to 1916-17). When the BIA was established in 1958, the Attorney General

21   promulgated regulations allowing the BIA to reopen or reconsider a case “on its own motion” or

22   “upon written motion” by either party, with no time or number limitations. Dada, 554 U.S. at 13

23   (citing 23 Fed. Reg. 9,115, 9,118-19 (Nov. 26, 1958), final rule codified at 8 C.F.R. § 3.2 (1959)).

24             59.   The Immigration Act of 1990 directed the Attorney General to issue regulations

25   placing time and number limitations on motions to reopen and reconsider. Dada, 554 U.S. at 13

26   (citing Immigration Act of 1990, § 545(d)(1), 104 Stat. 5066). DOJ issued a rule in 1996 that

27   imposed time and number limitations on motions to reopen and reconsider for both parties.

28   61 Fed. Reg. 18,900, 18,901 (Apr. 29, 1996).
                                                       13
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 17 of 90



 1           60.   The 1996 rule retained immigration judges’ and the BIA’s authority to reopen cases

 2   sua sponte, without any time and number limitations. 8 C.F.R. §§ 3.2(a), 3.23(b)(1) (1996). That

 3   was an important feature of the rule; when the 1996 rule was proposed, a number of commenters

 4   advocated for a “good cause” exception to the time and number limitations on the parties, 61 Fed.

 5   Reg. at 18,901, and DOJ responded by emphasizing that sua sponte motions to reconsider

 6   effectively allow an exception for good cause. Specifically, DOJ stated: “section 3.2(a) of the rule

 7   provides a mechanism that allows the Board to reopen or reconsider sua sponte and provides a

 8   procedural vehicle for the consideration of cases with exceptional circumstances.” Id. at 18,902.

 9           61.   Congress then enacted the Illegal Immigration Reform and Immigrant

10   Responsibility Act of 1996 (“IIRIRA”), which affords noncitizens the right to file one motion to

11   reconsider within 30 days of a removal order, 8 U.S.C. § 1229a(c)(6), and one motion to reopen

12   within 90 days of a removal order, 8 U.S.C. § 1229a(c)(7), with certain exceptions.5

13           62.   IIRIRA thus adopted the time and number limitations in the 1996 rule but

14   “transform[ed] the motion to reopen from a regulatory procedure to a statutory form of relief”

15   Dada, 554 U.S. at 14; see also id. at 18 (calling the motion to reopen an “important safeguard” to

16   “ensure a proper and lawful disposition”).

17           63.   The time and number limitations on motions to reopen can be equitably tolled. See,

18   e.g., Socop-Gonzalez v. INS, 272 F.3d 1176, 1187-88 (9th Cir. 2001) (en banc). Equitable tolling

19   is available when fraud or other extraordinary circumstances prevent a noncitizen from filing and

20   the noncitizen acts with due diligence. Iturribarria v. INS, 321 F.3d 889, 897–98 (9th Cir. 2003);

21   see also Mejia-Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011).

22           64.   In 1997, DOJ published regulations that exempted the government from the time

23   and number limitations on motions to reopen and reconsider filed with the immigration courts but

24   not the time and number limits in the BIA. 62 Fed. Reg. 10,312 (Mar. 6, 1997).

25           65.   Prior to the Rule, no other substantive changes to the statutory and regulatory

26
        5
27        There are exceptions or different deadlines for motions to reopen in absentia removal orders,
     motions to reopen to apply for asylum based on changed country conditions, and motions to
28   reopen filed by certain battered spouses and children. 8 U.S.C. § 1229a(c)(7)(C).

                                                      14
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 18 of 90



 1   scheme for motions to reopen and reconsider had been made since 1997.6
 2           66.   At all times prior to the Rule, the BIA and the immigration courts have been free to
 3   reopen or reconsider a case sua sponte irrespective of time and number limitations on the parties.
 4           67.   Sua sponte motions to reopen are essential to prevent injustice because they may be
 5   the sole mechanism for many to obtain relief from removal orders. In particular, lawful permanent
 6   residents with removal orders based on criminal convictions may have grounds to reopen their
 7   cases based on a change in law, post-conviction relief, or a pardon, which either eliminates the

 8   legal basis of removability or makes them eligible for discretionary relief from removal.

 9           68.   Motions to reopen are also important for those who become eligible to adjust to

10   lawful permanent resident status after receiving their removal orders. For example, a noncitizen

11   who marries a U.S. citizen or whose U.S. citizen child reaches the age of 21 after a removal order

12   is entered can be the beneficiary of an I-130 relative petition and may be eligible to adjust status

13   on that basis, but only if proceedings are reopened. See 8 U.S.C. § 1255(a). A noncitizen survivor

14   of battery or extreme cruelty by a U.S. citizen or lawful permanent resident spouse or relative can

15   file an I-360 “self-petition” and become eligible to adjust status on that basis. 8 U.S.C. § 1154.

16           69.    In a variety of circumstances, a person who seeks reopening beyond the statutory

17   deadline may not be able to make the showing of due diligence required for equitable tolling

18   despite having acted reasonably—which leaves sua sponte reopening as the only way to rescind a

19   removal order. See, e.g., Devitri v. Cronen, 289 F. Supp. 3d 289, 291 (D. Mass. 2018) (finding

20   that Indonesians had “reasonably relied on their [orders of supervision] in not filing motions to

21   reopen earlier and had no reason to suspect that the Government would abruptly change its mind”)

22   appeal docketed, No. 18-1281 (1st Cir. Apr. 6, 2018); Chhoeun v. Marin, 306 F. Supp. 3d 1147,

23   1161 (C.D. Cal. 2018) (finding that Cambodians who “had been living undisturbed under

24   supervised release for decades” had “reasonably concluded that removal, particularly imminent

25
        6
26        In 2003, the DOJ reorganized Title 8 of the Code of Federal Regulations after the functions
     of the former Immigration and Naturalization Service were transferred to the Department of
27   Homeland Security pursuant to the Homeland Security Act of 2002. Accordingly, the regulations
     previously at 8 C.F.R. §§ 3.2 and 3.23 were moved to 8 C.F.R. §§ 1003.2 and 1003.23. 68 Fed.
28   Reg. 10349 (Mar. 5, 2003).

                                                       15
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 19 of 90



 1   removal, was unlikely”). A lack of access to affordable legal counsel prevents many individuals

 2   from obtaining legal advice and thereby establishing due diligence. For these and other reasons,

 3   many people with valid grounds for reopening their removal proceedings are often unable to meet

 4   statutory deadlines for their motions to reopen and rely on immigration judges or the BIA to grant

 5   a sua sponte motion to reopen in order to prevent manifest injustice.

 6          C.     Backlogs and a Barrage of New Rulemaking

 7                 1.      Backlogs in Immigration Court and the BIA

 8           70.   Fiscal Year 2021 started with the largest immigration court backlog on record.7 The

 9   median time from a notice of appeal to a BIA decision is approximately 323 days and, as a result

10   of COVID-19-related delays, it has become increasingly common for appeals to remain pending

11   for 335 days or longer. See 85 Fed. Reg. at 81,619 (acknowledging the “323-day median case

12   appeal time period.”).

13           71.   The backlog has grown under the Trump Administration, which has not

14   implemented recommendations from the independent consulting firm EOIR hired to help it

15   improve efficiency.

16           72.   One of the most important changes the consultants recommended was that BIA

17   implement an electronic case management system.8 The BIA has not done so.

18           73.   The BIA also has not implemented other recommendations to improve efficiency.9

19   For example, the consultants recommended that the BIA work with DHS “to administratively

20   close cases awaiting adjudication in other agencies or courts” as a way to improve EOIR’s

21

22      7
           TRAC, FY 2021 Begins with Largest Immigration Court Backlog on Record, (Nov. 24,
23   2020), https://bit.ly/35c4MTD.
         8
           Public Comment of Catholic Legal Immigration Network, Inc. at 5–6 (Sept. 25, 2020),
24   https://bit.ly/3pIWhXP (“CLINIC Comment”); EOIR, Legal Case Study Summary Report, Booz
     Allen Hamilton at 26 (Apr. 6, 2017), https://bit.ly/35td6yo (“Booz Allen Hamilton Report”).
25       9
           U.S. Gov’t Accountability Off., GAO-18-469T, Testimony Before the Subcommittee on
26   Border Security and Immigration, Committee on the Judiciary, Immigration Courts: Observations
     on Restructuring Options and Actions Needed to Address Long-Standing Management Challenges
27   at 9 (Apr. 18, 2018), https://bit.ly/3rQDJqm (“EOIR could take several actions to address long-
     standing management and operational challenges and reduce the case backlog. . . . Overall, EOIR
28   has fully implemented 1 recommendation” out of eleven total).

                                                     16
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 20 of 90



 1   processes.10 Instead, EOIR has tried to stop the practice of administrative closure.
 2            74.   Former immigration judges have commented that these and other changes at EOIR
 3   have only exacerbated the backlog. They have reported that “the number of appeals received by,
 4   and pending before, the BIA” has increased as a “result of prior actions by the Department.” The
 5   agency’s policy changes have caused much of the “crushing backlogs” the regulations purport to
 6   alleviate.11
 7                  2.     A Barrage of Rulemaking

 8            75.   The Administration launched a barrage of rules in the second half of 2020, all of

 9   which were aimed at making it more difficult for noncitizens to obtain immigration relief. Many

10   of these rules have been partially or completely enjoined by the federal courts because they violate

11   the APA.

12            76.   In June 2020, DHS issued two final rules—Removal of 30-Day Processing

13   Provision for Asylum Applicant-Related Form I-765 Employment Authorization Applicants, 85

14   Fed. Reg. 37,502 (June 22, 2020) (“EAD Rule I”) and Asylum Application, Interview, and

15   Employment Authorization for Applicants, 85 Fed. Reg. 38,532 (June 26, 2020) (“EAD Rule II”)

16   (collectively, “EAD Rules”)—that significantly increase the amount of time that asylum

17   applicants must wait to obtain employment authorization and in some cases make it impossible to

18   obtain or maintain such authorization. The rules took effect for a brief period of time in August

19   2020 before being partially enjoined. Casa de Md., Inc. v. Wolf, --- F. Supp. 3d ---, 2020 WL

20   5500165 (D. Md. Sept. 11, 2020).

21            77.   On August 3, 2020, DHS issued a final rule dramatically increasing fees for

22   applicants for essential immigration benefits, including naturalization and asylum. U.S.

23   Citizenship and Immigration Services Fee Schedule and Changes to Certain Other Immigration

24   Benefit Request Requirements, 85 Fed. Reg. 46,788 (Aug. 3, 2020) (“Fee Increase Rule”). In

25   September 2020, Judge White in the Northern District of California enjoined the fee increases on

26
         10
            Booz Allen Hamilton Report at 26.
27       11
            Public Comment of Former Round Table of Immigration Judges at 2-3 (Sept. 24, 2020),
28   http://bit.ly/3oFfRE8.

                                                      17
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 21 of 90



 1   grounds that plaintiffs were likely to prevail on their claims that Chad Wolf lacked authority to

 2   serve as Acting Secretary of DHS, and that the fee increase was arbitrary and capricious.

 3   Immigrant Legal Res. Ctr. v. Wolf, --- F. Supp. 3d ---, 2020 WL 5798269, at *1 (N.D. Cal. Sept.

 4   29, 2020). About a week later, the United States District Court for the District of Columbia

 5   reached a similar conclusion. N.W. Immigr. Rights Project v. U.S. Citizenship & Immigr. Servs., --

 6   - F. Supp. 3d ---, 2020 WL 5995206, at *24 (D.D.C. Oct. 8, 2020).

 7          78.    On October 21, 2020, DHS and DOJ issued a final rule imposing a slew of new

 8   categorical bars on asylum applicants. Procedures for Asylum and Bars to Asylum Eligibility, 85

 9   Fed. Reg. 67,202 (Oct. 21, 2020) (“Asylum Eligibility Rule”). On November 19, 2020, the day

10   before the rule was scheduled to take effect, a court in this district issued a temporary restraining

11   order enjoining implementation of the rule nationwide on grounds that it was contrary to law,

12   arbitrary and capricious, and passed in violation of the APA. Pangea Legal Servs. v. U.S. Dept. of

13   Homeland Sec., No. 20-cv-07721-SI, 2020 WL 6802474, at *2 (N.D. Cal. Nov. 19, 2020)

14   (“Pangea I”), appeal docketed, No. 20-17490 (9th Cir. Dec. 28, 2020). On November 24, 2020,

15   the Court converted the temporary restraining order to a preliminary injunction. Id, 20-CV-07721-

16   SI, (N.D. Cal. Nov. 24, 2020), ECF No. 74.

17          79.    On December 11, 2020, DHS and DOJ issued a final rule that transforms the asylum

18   process and effectively prevents most applicants from establishing claims for asylum, withholding

19   of removal, and protection under the Convention Against Torture (“CAT”), Procedure for Asylum

20   and Withholding of Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274

21   (Dec. 11, 2020) (“Omnibus Asylum Rule”). The rule was scheduled to take effect on January 11,

22   2021 but was enjoined by a court in this district. Pangea Legal Servs. v. U.S. Dep't of Homeland

23   Sec., No. 20-CV-09253-JD, 2021 WL 75756, at *1 (N.D. Cal. Jan. 8, 2021) (“Pangea II”).

24          80.    On December 16, 2020, DOJ issued a final rule to amend the regulations for

25   adjudication of applications for asylum, withholding of removal, and protection under CAT,

26   Procedures for Asylum and Withholding of Removal, 85 Fed. Reg. 59,692 (Sept. 23, 2020)

27   (“Asylum Procedures Rule”). Among other things, the Asylum Procedures Rule establishes a 15-

28   day filing deadline for asylum applicants in asylum-and-withholding-only proceedings. 85 Fed.
                                                       18
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 22 of 90



 1   Reg. 81,698 (Dec. 16, 2020). The rule requires immigration judges to reject an asylum application

 2   as incomplete if it does not include a response to each of the required questions contained in the

 3   asylum application form or is unaccompanied by the required materials. 85 Fed. Reg. at 81,699.

 4   The rule was scheduled to take effect on January 15, 2021 but was enjoined by a court in the

 5   District of Columbia.12

 6           81.   On December 17, 2020, DOJ and DHS finalized a prior interim rule that barred

 7   access to asylum for those who do not first seek asylum and receive a final adjudication in another

 8   country while en route to the United States. See Asylum Eligibility and Procedural Modifications,

 9   85 Fed. Reg. 82,260 (Dec. 17, 2020) (“Transit Ban Rule”). Iterations of this rule have been struck

10   down by the federal courts. See Capital Area Immigrants’ Rights Coal. v. Trump, 471 F. Supp. 3d

11   25, 57 (D.D.C. 2020); E. Bay Sanctuary Covenant v. Barr, 964 F. 3d 832 (9th Cir. 2020); Al Otro

12   Lado v. Wolf, 952 F.3d 999, 1003 (9th Cir. 2020); see also Al Otro Lado v. Gaynor, No. 17-cv-

13   02366-BAS-KSC, 2021 WL 150987, at *1 (S.D. Cal. Jan. 18, 2021) (temporarily restraining

14   government from applying the Transit Ban Rule to provisional class members).

15           82.   On December 18, 2020, EOIR issued a final rule, Fee Review. 85 Fed. Reg. 82,750

16   (Dec. 18, 2020) (“EOIR Fee Rule”). The rule would drastically increase EOIR fees. For example,

17   the cost for Form EOIR-26, Notice of Appeal from a Decision of an Immigration Judge, would

18   increase from $110 to $975. Although the rule was scheduled to take effect on January 19, 2021, it

19   too was enjoined by a federal court. See Catholic Legal Immigr. Network v. Exec. Office for

20   Immigr. Review, Case No. 1:20-cv-03812-APM (D.D.C. Jan. 18, 2021), ECF No. 34.

21           83.   On December 23, 2020, DHS and DOJ finalized a rule than amends regulations to

22   allow adjudicators to deny asylum and applications for withholding of removal on “security”

23   grounds if the applicant exhibits a symptom of a contagious disease or is coming from a region

24   where the disease is prevalent. Security Bars and Processing, 85 Fed. Reg. 84,160 (Dec. 23,

25   2020). (“Security Bar Rule”). The rule would amend regulations to allow adjudicators to deny

26
        12
27        Nat’l Immigrant Justice Ctr.v. Exec. Office for Immigr. Review, Case No. 1:21-cv-00056-
     RBW, Order Granting Mot. for Temporary Restraining Order, Prelim. Inj. & Stay (D.D.C. Jan. 14,
28   2021), ECF No. 11.

                                                      19
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 23 of 90



 1   asylum and withholding applications on “security” grounds if the applicant exhibits a symptom of

 2   a contagious disease (such as COVID) or coming from a region where the disease is prevalent.

 3   Thirty days were allowed for public comment. Id. That rule is scheduled to take effect on January

 4   22, 2021. 85 Fed. Reg. 84,160 (Dec. 23, 2020).

 5           84.    In addition to the many rules finalized in late 2020, DOJ proposed two new rules

 6   that directly intersect with the one at issue in this case.

 7           85.    On November 27, 2020, DOJ issued a notice of proposed rulemaking to restrict the

 8   availability of continuances in immigration court. Good Cause for a Continuance in Immigration

 9   Proceedings, 85 Fed. Reg. 75,925 (Nov. 27, 2020) (“Continuance NPRM”).

10           86.    Also on November 27, 2020, DOJ issued a notice of proposed rulemaking to

11   significantly heighten the standards and burdens of proof for adjudicating statutory motions to

12   reopen, including claims regarding ineffective assistance of counsel. Motion to Reopen and

13   Reconsider; Effect of Departure; Stay of Removal, 85 Fed. Reg. 75,942 (Nov. 27, 2020) (“Motion

14   to Reopen NPRM”).

15           87.    DOJ issued these NPRMs after the comment period for the Rule at issue in this case

16   had already closed.

17   II.   The Rule

18         A.       Notice of Proposed Rulemaking

19           88.    Defendants issued the Notice of Proposed Rulemaking titled “Appellate Procedures

20   and Decisional Finality in Immigration Proceedings; Administrative Closure” (the “Proposed

21   Rule”) on August 26, 2020, as part of the barrage of rulemaking that took place in 2020. 85 Fed.

22   Reg. 52,491 (Aug. 26, 2020).

23           89.    The Proposed Rule was signed by then-Attorney General William Barr. It proposed

24   numerous changes to immigration court and BIA procedures, each of which operates against those

25   seeking to defend against removal.

26           90.    These changes included many that are contrary to the way most courts function. For

27   example, the rule proposed requiring simultaneous briefing on appeal, limiting briefing extensions

28   on appeal, authorizing the BIA to issue dispositive decisions, assigning authority to the EOIR
                                                         20
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 24 of 90



 1   Director to adjudicate cases, limiting the BIA’s authority to grant motions to remand for

 2   consideration of new evidence, allowing the BIA to limit the scope of remand, and limiting

 3   immigration judges’ and the BIA’s ability to administratively close cases. 85 Fed. Reg. at 52,491.

 4           91.   The Proposed Rule also made significant changes to motions to reopen and

 5   reconsider, most notably eliminating the immigration courts’ and BIA’s longstanding authority to

 6   reopen or reconsider cases sua sponte, except to correct typographical errors or defective service.

 7   85 Fed. Reg. at 52,505. The Proposed Rule allowed the filing of one motion to reopen or

 8   reconsider outside the time and number limitations where a change in law or fact renders the

 9   noncitizen no longer removable and the noncitizen has exercised diligence in pursuing the motion.

10   Id. at 52,506. Such a motion could be granted only by a three-member panel of the BIA. Id.

11   Finally, the Proposed Rule exempted DHS from time and number limitations on motions to reopen

12   and reconsider filed with the BIA. Id.

13           92.   Although the Rule was issued around the same time as numerous other rules that

14   effect the same population, and in the midst of the COVID-19 pandemic, the Proposed Rule

15   allowed only a 30-day public comment period. 85 Fed. Reg. at 52,491.13

16           93.   Defendants acknowledged that the Proposed Rule was a “significant regulatory

17   action” under Executive Order 12866, see 85 Fed. Reg. at 52,509, but did not explain why only 30

18   days were provided instead of the default 60-day comment period. See Exec. Order No. 12866,

19   §6(a), 58 Fed. Reg. 51,735, 51,740 (Oct. 4, 1993) (“[E]ach agency should afford the public a

20   meaningful opportunity to comment on any proposed regulation, which in most cases should

21      13
            This stands in stark contrast with the typical practice of allowing 60 days for comment on
22   significant regulatory actions, see Exec. Order 12866, 58 Fed. Reg. at 51,740 (“[I]n most cases
     [rulemaking] should include a comment period of not less than 60 days.”), and also with the
23   decisions of other agencies to extend the period for public participation during the COVID-19
     pandemic. See, e.g., Bureau of Consumer Financial Protection, Debt Collection Practices
24   (Regulation F); Extension of Comment Period, 85 Fed. Reg. 30,890 (May 21, 2020) (agreeing that
     “the pandemic makes it difficult to respond to the SNPRM thoroughly” and providing an
25   additional 90 days to comment on a proposal “in light of the challenges posed by the COVID-19
     pandemic”). Meanwhile, numerous rules seeking merely an extension of forms without change
26   have been allowed a 60-day comment period. See Agency Information Collection Activities;
     Extension Without Change, of a Currently Approved Collection: Petition for U Nonimmigrant
27   Status, 85 Fed. Reg. 58,381 (Sept. 18, 2020); Agency Information Collection Activities; Extension,
     Without Change, of a Currently Approved Collection: Request for the Return of Original
28   Documents, 85 Fed. Reg. 58,380 (Sept. 18, 2020) (same).

                                                      21
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 25 of 90



 1   include a comment period of not less than 60 days.”); also Exec. Order No. 13563, 76 Fed. Reg.

 2   3,821, 3,822 (Jan. 21, 2011) (reiterating that comment periods should “generally be at least 60

 3   days.”).

 4           94.   1,284 individuals and organizations including Plaintiffs ILRC, Tahirih, and

 5   RAICES, submitted comments on the Proposed Rule, mostly expressing opposition to the rule.

 6   Many of these comments emphasized that the short comment period prevented them from

 7   submitting a complete response to the Proposed Rule.

 8           95.   In particular, the staggered rulemaking process made it difficult for commenters to

 9   address the interplay between and impact of rules. And the sheer number of rules promulgated in a

10   relatively short time period made it impossible for interested parties, including nonprofit

11   organizations like Plaintiffs, to dedicate sufficient resources to comment comprehensively on the

12   rules. Some small entities, like Plaintiff Centro Legal, were unable to comment on the Rule during

13   the 30-day comment period.

14           B.    The Final Rule

15           96.   The Final Rule was published in the Federal Register on December 16, 2020. 85

16   Fed. Reg. 81,588 (Dec. 16, 2020). The Rule was one of six anti-immigrant rules finalized between

17   December 11 and December 23, 2020.14 All six were given 30-day effective dates, leaving

18   immigrants and those who represent them struggling to respond to sweeping changes over the

19   holiday business closures and in the midst of the surging COVID-19 pandemic.

20           97.   The Rule purported to explain why Defendants rejected commenters’ requests to

21   extend the comment period, stating that “the COVID-19 pandemic has no effect on the sufficiency

22   of the 30-day comment period” because employers have adopted telework policies and childcare

23   would remain an issue “regardless of the length of the comment period.” Id. at 81,643. That

24   response ignored comments that office closures had created challenges for legal service providers

25   who must meet with clients and handle physical documents; that community organizations were

26   unexpectedly assisting clients experiencing food and housing insecurity due to the pandemic; and

27      14
           Omnibus Asylum Rule, Asylum Procedures Rule, Transit Ban Rule, EOIR Fee Rule,
28   Security Bar Rule. See supra, ¶¶ 79-83.

                                                      22
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 26 of 90



 1   that staff had caregiving responsibilities for family members who had contracted COVID-19 and

 2   for children whose schools were closed.15

 3            98.   The Rule summarily rejected many other comments from the public and included

 4   virtually no changes from the Proposed Rule.

 5            99.   In addition to failing to meaningfully respond to comments, the Rule did not analyze

 6   how the Rule would affect small entities that provide legal services to immigrants, and whose

 7   missions and operations will be upended by the Rule’s radical changes to EOIR procedures.

 8   Without wrestling with issues commenters identified, Defendants concluded that the Rule “would

 9   not have a significant economic impact on a substantial number of small entities” and “does not

10   limit the fees [representatives] may charge or the number of cases a representative may ethically

11   accept under the rules of professional responsibility.” Id. at 81,646.

12            100. The Rule also did not provide a rational response to comments explaining that the

13   Rule will exacerbate existing problems in the immigration courts and the BIA, cause the backlog

14   to increase, and impose practically insurmountable barriers to those seeking to defend against

15   removal. The Rule also did not articulate a rational connection between the changes it imposes and

16   its purported justifications. For example, it ignored data back to 1986 showing that administrative

17   closure has helped reduce the backlog in immigration court, and that EOIR had misrepresented

18   data it relied on in the Rule.16

19            101. The Rule took effect on January 15, 2021.

20

21

22
         15
23          Public Comment of Brooklyn Defender Services at 2 (Sept. 25, 2020),
     https://tinyurl.com/y2nxssh2; Immigrant Law Center of Minnesota at 2 (Sept. 25, 2020),
24   https://tinyurl.com/y3akqtxc; Public Comment of Community Legal Services in East Palo Alto at
     2 (Sept. 24, 2020), https://tinyurl.com/yyzsrmem.
25       16
            See TRAC, Report: The Life and Death of Administrative Closure (Sept. 10, 2020),
26   https://tinyurl.com/y2u2kn8f; cited in Public Comment of DePaul Asylum and Immigration Law
     Clinic (Sept. 24, 2020), https://tinyurl.com/yyg3lc4b; Round Table of Immigration Judges
27   (Sept. 24, 2020), http://bit.ly/3oFfRE8; Public Comment of The Legal Aid Society(Sept. 24,
     2020), https://tinyurl.com/y6cnkh2k; Public Comment of Tahirih Justice Center (“Tahirih
28   Comment”) (Sept. 25, 2020), https://tinyurl.com/y6qy229m.
                                                       23
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 27 of 90



 1   III.   The Rule Violates the Procedural and Substantive Requirements of the APA.

 2          A.     Defendants’ Rulemaking Process Was Fatally Flawed

 3                 1.      The 30-Day Comment Period Was Unreasonably Short

 4           102. Without explanation, Defendants issued the Proposed Rule with just 30 days for

 5   comments. Such a short comment period would have been inadequate in any circumstances given

 6   the complexity of the scheme the Rule alters. But it was particularly inadequate at the time the

 7   Rule was proposed in light of the many other intersecting rules proposed around the same time

 8   and the unique challenges that affected parties faced during the COVID-19 pandemic.

 9           103. Although numerous commenters raised concerns about the short comment period,

10   Defendants ignored requests for more time. Defendants offered no meaningful explanation for

11   imposing such a short comment period, even though many other agencies extended deadlines in

12   light of the pandemic.

13           104. Courts have observed that 60 or “90 days is the ‘usual’ amount of time allotted for a

14   comment period.” Becerra v. U.S. Dep’t of the Interior, 381 F. Supp. 3d 1153, 1176-77 (N.D. Cal.

15   2019) (quoting Prometheus Radio Project v. FCC, 652 F.3d 431, 453 (3d Cir. 2011)); accord

16   Petry v. Block, 737 F.2d 1193, 1201 (D.C. Cir. 1984) (“[A] thirty-day period is, in the

17   Administrative Conference’s view, ‘an inadequate time to allow people to respond to proposals

18   that are complex or based on scientific or technical data.’ The Administrative Conference itself

19   thus suggests a sixty-day period as ‘a more reasonable minimum time for comment.’” (footnotes

20   omitted)); Pangea I, 2020 WL 6802474, at *19-20 (enjoining immigration rule due to, inter alia,

21   providing a 30-day comment period).

22           105. Executive Order 13563 makes clear that “[t]o the extent feasible and permitted by

23   law, each agency shall afford the public a meaningful opportunity to comment through the

24   Internet on any proposed regulation, with a comment period that should generally be at least

25   60 days.” Exec. Order 13563, 76 Fed. Reg. at 3,821-22 (emphasis added); see also Exec. Order

26   12866, 58 Fed. Reg. at 51,740 (“[I]n most cases [rulemaking] should include a comment period of

27   not less than 60 days.”).

28           106. Defendants acknowledged that the Rule is a “significant regulatory action” that must
                                                      24
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 28 of 90



 1   be “consistent with the principles of Executive Orders 12866 and 13563.” 85 Fed. Reg. at 81,643.
 2   In light of that fact, a 60- or even 90-day comment period would have been the minimum
 3   appropriate here. Instead, Defendants allowed just 30 days for comments on the proposed Rule.
 4           107. The comment period was wholly inadequate under the circumstances. The Rule is a
 5   complex rule that makes major changes to a critical part of the immigration system. It was also
 6   part of a “staggered” rulemaking process “in which [DOJ and DHS] published this NPRM and
 7   several other related proposed rules.” Pangea I, 2020 WL 6802474, at *22.

 8           108. Defendants also issued the Rule in the midst of a global pandemic sweeping the

 9   country, endangering lives, and disrupting life and work schedules. Other agencies have

10   acknowledged the unique challenges of operating during the pandemic and extended comment

11   periods under the circumstances.17

12           109. Defendants did not articulate a reasoned explanation for providing such a brief

13   comment period. Defendants did not suggest that a 60-day comment period was infeasible for any

14   reason. They did not even explain why a 30-day comment period was preferable.

15           110. Instead, Defendants offered only weak rebuttals of commenters arguments.

16           111. For example, Defendants asserted that “commenters did not suggest or indicate what

17   additional issues the comment period precluded them from addressing.” 85 Fed. Reg. at 81,642.

18   This is patently false. Commenters identified issues they would have addressed given more time,

19   including the interaction between this Rule and the Asylum Procedures Rules, which was issued

20   just two days before the close of this Rule’s comment period.18

21           112. Defendants also pointed to 2002 rulemaking that allowed a 30-day period was a rule

22   that amended certain BIA procedures. See 85 Fed. Reg. at 81,642 & n.72 (citing 67 Fed. Reg. at

23

24      17
            See, e.g., Bureau of Consumer Financial Protection, Debt Collection Practices (Regulation
     F); Extension of Comment Period, 85 Fed. Reg. 30,890 (May 21, 2020) (agreeing that “the
25   pandemic makes it difficult to respond to the SNPRM thoroughly” and providing an additional 90
     days to comment on a proposal “in light of the challenges posed by the COVID-19 pandemic”).
26       18
            See, e.g., Public Comment of AILA at 2-3 (Sept. 25, 2020), http://bit.ly/3pNe14r (“AILA
27   Comment”); Reichlin-Melnick Comment n.5, at 2-4 (Sept. 25, 2020),
     https://tinyurl.com/yxzpzkxj; Public Comment of Center for Gender & Refugee Studies at 4 (Sept.
28   25, 2020), http://bit.ly/3s6c2tW.

                                                     25
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 29 of 90



 1   54,878). That single example from nearly twenty years ago is irrelevant and an outlier set against

 2   more recent examples in which commenters were given substantially more time. And in all events,

 3   Defendants failed to defend their decision making with respect to this Rule, taking into

 4   consideration their staggered rulemaking and a global pandemic.

 5           113. Commenters explain that the COVID-19 pandemic made commenting more difficult

 6   by, for example disrupting workplaces, increasing childcare duties, and making it harder to

 7   communicate with clients who might have relevant information. Defendants’ response was wholly

 8   inadequate. They asserted that allowing a 60-day comment period in light of COVID-19, “would

 9   effectively preclude rulemaking by the Department for the duration of the COVID-19 outbreak”

10   because “individual personal circumstances” that make commenting a challenge are present for

11   “every rulemaking.” 85 Fed. Reg. at 81,643. But allowing more time for comments is not the same

12   thing as saying that rulemaking must cease. Defendants’ failure to seriously consider the

13   challenges commenters faced during the pandemic denied the public a meaningful opportunity to

14   respond to the proposal.

15                 2.     Defendants’ Staggered Rulemaking Denied the Public A Meaningful

16                        Opportunity to Comment and Renders the Rule Arbitrary and

17                        Capricious

18           114. The Rule was issued as part of an improper staggered rulemaking process in which

19   various rules affecting people subject to immigration court and BIA proceedings were proposed

20   separately at different times, preventing the public from understanding and commenting on the full

21   implications of changes to the regulatory landscape.

22           115. In particular Defendants proposed the Asylum Procedures Rule just two days before

23   the comment period for this Rule ended, leaving commenters without time to address issue.

24           116. Defendants also proposed two closely-related rules—the Motion to Reopen NPRM

25   and the Continuance NPRM—after the comment period for this Rule closed.19 These two NPRMs

26      19
            DHS also issued a proposed rule affecting individuals impacted by the instant Rule during
27   this period. See Employment Authorization for Certain Classes of Aliens With Final Orders of
     Removal, 85 Fed. Reg. 74,196 (Nov. 19, 2020) (eliminating work authorization for individuals
28   with final orders).

                                                     26
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 30 of 90



 1   exacerbate the detrimental impact of this Rule on noncitizens’ ability to present defenses to
 2   removal. Because these NPRMs were published in November 2020, commenters were deprived of
 3   the ability to discuss the interplay of the rules and the full effect of this Rule. And Defendants did
 4   not consider this interplay when they finalized the Rule at issue in this case.
 5          117. In particular, Defendants’ Motion to Reopen NPRM significantly heightens the
 6   standards and burdens of proof for adjudicating statutory motions to reopen, including claims
 7   regarding ineffective assistance of counsel. See 85 Fed. Reg. 75,942 (Nov. 27, 2020). Among

 8   other things, it prohibits immigration judges from receiving evidence outside the scope of relief

 9   for which reopening was granted, see id. at 75,953, which compounds the harms caused by the

10   instant Rule because it eviscerates an immigration judge’s ability to consider new evidence. The

11   Motion to Reopen NPRM also proposes significant hurdles to obtaining a stay of removal, as well

12   as consequences for departing the United States, which will exacerbate the harm caused by many

13   of the changes in this Rule.

14          118. Defendants’ other proposed rule, the Continuance NPRM, further restricts

15   continuances before the immigration court. See 85 Fed. Reg. 75,925 (Nov. 27, 2020). It therefore

16   makes seeking parallel relief before EOIR and USCIS or state courts even more difficult, adding

17   to the erosion of procedural protections at issue in this Rule. The Continuance NPRM is also

18   inconsistent with Defendants’ attempt to justify the Rule at issue in this case. Defendants

19   specifically relied on the existence of continuances to justify the elimination of remedies like

20   administrative closure and sua sponte reopening. See, e.g., 85 Fed. Reg. at 81,647.

21          119. Defendants’ rulemaking process not only denied the public an opportunity to

22   comment on the interplay of these rules, Defendants failed to consider the cumulative effect of all

23   the rules at the same time.

24          120. For example, Defendants failed to consider the interplay of this Rule and the

25   Omnibus Asylum Rule, which would alter the substance and procedure of asylum adjudications.

26   See 85 Fed. Reg. 80,274. Among other things, the Omnibus Asylum Rule curtails the discretion of

27   an immigration judge or the BIA to consider motions to reopen even based on changed country

28   conditions, yet the Rule at issue in this case repeatedly rests on the availability of such motions to
                                                       27
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 31 of 90



 1   justify limiting other procedural remedies like sua sponte reopening and motions to remand. See,

 2   e.g., 85 Fed. Reg. at 81,629, 81,632, 81,634. Defendants did not consider the interactions between

 3   these rules.

 4          121. Defendants also failed to consider the interplay of this Rule and the Asylum

 5   Procedures Rule, which imposes a strict 15-day timeline for filing an asylum application for those

 6   in asylum-only and withholding-only proceedings. See 85 Fed. Reg. at 81,698. Under the Asylum

 7   Procedures Rule, immigration judges will deem individuals who fail to file asylum applications

 8   within 15 days to have waived the opportunity to submit an application. Id. Because such

 9   individuals are to have their cases “returned to DHS,” it is unclear what appellate rights they will

10   have. For some, the availability of sua sponte reopening by an immigration judge will become all

11   the more critical to prevent miscarriages of justice. The Asylum Procedures Rule also allows

12   immigration judges to submit evidence in proceedings, which has profound implications for

13   “undisputed” facts the BIA may now “administratively notice” under the instant Rule.

14   Nevertheless, Defendants did not consider the interactions between these rules.

15          122. The EOIR Fee Rule increases the fee from $110 to $975 for BIA appeals, and from

16   $110 to $895 for BIA motions to reopen or reconsider. See 85 Fed. Reg. at 82,750. Defendants

17   acknowledge the EOIR Fee Rule but refused to consider its implications because it could be

18   enjoined. See 85 Fed. Reg. at 81,594. In other words, Defendants did not meaningfully consider

19   the deterrent effect of increased fees before overhauling the EOIR system, nor the burden of

20   seeking fee waivers or other sources of funding for appeals while also meeting an expedited

21   timeframe for briefing. Nor did Defendants consider the harm in eliminating the BIA’s self-

22   certification and sua sponte reopening authority, which are often used to accept appeals and

23   motions that are rejected after denial of a fee waiver.

24          123. Two other final rules issued in December 2020 also intersect with the Rule at issue

25   in this case. The Transit Ban Rule, 85 Fed. Reg. at 82,260, bars individuals from seeking asylum if

26   they transited through another country and did not seek and receive a denial of protection in that

27

28
                                                       28
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 32 of 90



 1   country. 20 The Security Bars Rule, 85 Fed. Reg. 84,160, bars access to the United States, the

 2   asylum process, and the immigration courts in the name of national security and public health, but

 3   is so sweeping that nearly anyone who traveled through a country where COVID-19 is prevalent

 4   or manifests minor symptoms could be barred from immigration relief, id. at 84,196. Even if those

 5   rules are enjoined, people subject to them will not be able to seek remand of a pending appeal at

 6   the BIA to address the change in law, due to changes made by the Rule at issue here.

 7           124. Defendants’ failure to consider the implications of these rules constitutes arbitrary

 8   and capricious rulemaking, and it also denied the public a meaningful opportunity to comment on

 9   the Rule. Immigrant Legal Res. Ctr., 2020 WL 5798269, at *14 (preliminarily enjoining DHS-

10   issued rule under APA in part because DHS “fail[ed] to consider the combined impact” of another

11   DHS-issued rule); see also Casa de Md., Inc., 2020 WL 5500165, at *26 (preliminarily enjoining

12   DHS-issued rule under APA in part because DHS staggered rulemaking, precluding the public

13   from considering the cumulative impact of the rules).

14           B.    Director McHenry Issued the Rule Without Valid Authority

15           125. The INA provides that “[t]he Attorney General shall establish such regulations, . . .

16   delegate such authority, and perform such other acts as the Attorney General determines to be

17   necessary for carrying out” his authority under the INA. 8 U.S.C. § 1103(g)(2). The EOIR “shall

18   be subject to the direction and regulation of the Attorney General” as prescribed by § 1103(g). 6

19   U.S.C. § 521(a).

20           126. By way of federal regulation, the Attorney General has delegated limited authority

21   to EOIR. See 8 C.F.R. § 1003.1. These regulations also delineate the authority of the Director of

22   EOIR. See id. § 1003.1(b). The Director has the authority to “[i]ssue operational instructions and

23      20
            A court in the District of Columbia vacated the interim final rule that preceded that rule
24   because it violates the APA, Cap. Area Immigrants’ Rights Coal. v. Trump, 471 F. Supp. 3d 25,
     57 (D.D.C. 2020), appeals docketed, Nos. 20-5271 & 20-5273 (D.C.Cir. Aug. 31, 2020), and the
25   Ninth Circuit has also signaled its view that the same interim final rule violates the INA and the
     APA, see East Bay Sanctuary Covenant, 964 F. 3d 832. As to the Security Bar Rule, a D.C.
26   District Court has recently concluded that COVID-19 cannot be the basis for expedient
     deportation of children. See P.J.E.S. v. Wolf, -- F. Supp. 3d --,, 2020 WL 6770508 (D.D.C. Nov.
27   18, 2020), appeal docketed, No. 20-5357 (D.C. Cir. Nov. 30, 2020). Though P.J.E.S. does not
     directly involve the Security Bar Rule, the decision signals a judicial rejection of its underlying
28   approach and reasoning.

                                                      29
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 33 of 90



 1   policy, including procedural instructions regarding the implementation of new statutory or

 2   regulatory authorities[.]” Id. § 1003.1(b)(i). But the regulation’s text distinguishes “operational

 3   instructions,” “policy,” and “procedural instructions” from “new statutory or regulatory

 4   authorities,” and nowhere does the regulation authorize the Director to ratify “new regulatory

 5   authorities.” Id. Instead, that authority remains with the Attorney General. See 6 U.S.C. § 521(a).

 6           127. The Final Rule asserts that the Director of EOIR had authority to issue the Rule

 7   under Attorney General Order Number 4910-2020. See 85 Fed. Reg. at 81,650–51. At the time of

 8   the Proposed Rule, the public could not have commented on the propriety of Order 4910-2020

 9   because the Proposed Rule indicated the Attorney General would issue the Rule, and the Order

10   was not signed until November 17, 2020.

11           128. The Order purportedly delegates “the authority to issue regulations related to

12   immigration matters within the jurisdiction of the [EOIR]” to the Director of EOIR “[p]ursuant to

13   the authority vested in the Attorney General by law, including 28 U.S.C. §§ 509 and 510.”21 But

14   28 U.S.C. §§ 509 and 510 are general delegation provisions and do not provide the specific

15   statutory authority for the Attorney General to delegate rulemaking authority under the INA to the

16   EOIR Director. See N.S. v. Hughes, No. 1:20-cv-101-RCL, 2020 WL 4260739, at *5 (D.D.C. July

17   24, 2020).

18           129. The Attorney General may only delegate the specific authority necessary to

19   promulgate the Rule under 8 U.S.C. § 1103(g)(2). See id. This is because the INA is a

20   “comprehensive federal statutory scheme for regulation of immigration and naturalization,”

21   Chamber of Commerce of U.S. v. Whiting, 563 U.S. 582, 587 (2011), and the Attorney General’s

22   power to delegate rulemaking authority within the Department pursuant to §§ 509 and 510 “does

23   not apply where Congress has specifically and separately allocated enforcement authority over a

24   certain action or set of actions.” N.S., 2020 WL 4260739, at *5 (citing United States v. Giordano,

25   416 U.S. 505, 513 (1974)).

26
        21
27        See Attorney General Order No. 4910-2020, Nat’l Immigrant Justice Ctr., et al. v. The
     Executive Office for Immigration Review, et al., No. 1:21-cv-00056-RBW (D.D.C. Jan. 13, 2021),
28   ECF No. 10-1.

                                                       30
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 34 of 90



 1          130. The Attorney General may therefore only delegate authority to the Director of EOIR

 2   under 8 U.S.C. § 1103(g). Order Number 4910-2020 does not refer to that provision, and the more

 3   general delegation in the Order does not suffice under fundamental principles of administrative

 4   law. See SEC v. Chenery Corp., 318 U.S. 80, 95 (1943); see also N.S., 2020 WL 4260739, at *6.

 5          131. Because Director McHenry was without statutory or regulatory authority to issue the

 6   Rule, and because the Rule fails to provide a valid reason why Director McHenry had the

 7   authority to issue the Rule, the issuance of the Rule was ultra vires “in excess of statutory

 8   jurisdiction, authority, or limitations,” 5 U.S.C. § 706(2)(C), and not in accordance with law, id.

 9   § 706(2)(A). As such, the Rule in its entirety should be set aside.

10          132. The Rule also suffers from the additional problem that the Proposed Rule did not

11   disclose that the EOIR Director would sign the Rule, so the public was denied a meaningful

12   opportunity to comment on the propriety of his actions. In particular, they were denied an

13   opportunity to comment on the anomalous and dangerous circumstances of the Rule, through

14   which Director McHenry purported to use power delegated to him generally to further delegate

15   specific adjudicatory authority from the Attorney General to himself. The Rule also violates the

16   APA for this reason. See 5 U.S.C. § 553(c); 5 U.S.C. § 706(2)(D).

17         C.      The Rule Effects Numerous Procedural Changes That Are Contrary to Law

18                 and Arbitrary and Capricious

19                 1.      Elimination of Administrative Closure

20          133. For decades, immigration judges and the BIA have used administrative closure to

21   defer cases while respondents await USCIS decisions on applications that are likely to provide

22   relief from removal. Because the statutory scheme established by Congress requires USCIS to

23   adjudicate certain petitions, immigration judges and the BIA have used administrative closure to

24   allow noncitizens to pursue relief made available to them by statute. The Rule amends the

25   regulations at 8 C.F.R. §§ 1003.1(d)(1)(ii) and 1003.10(b) to generally prohibit immigration

26   judges or the BIA from exercising this authority.

27          134. By eliminating administrative closure as a procedural tool, Defendants failed to

28   consider an “important aspect of the problem.” Motor Veh. Mfrs. Ass’n v. State Farm Ins., 463
                                                      31
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 35 of 90



 1   U.S. 29, 43 (1983). Specifically, Defendants failed to reckon with the fact—highlighted in

 2   numerous comments—that eliminating administrative closure will lead to the deportation of

 3   noncitizens who have meritorious claims for relief. Meza Morales, 973 F.3d at 665 (“[C]ases must

 4   be disposed of fairly, and granting a noncitizen the opportunity to pursue relief to which she is

 5   entitled may be appropriate and necessary for a fair disposition.”)22

 6           135. Particularly when combined with the elimination of motions to remand for new

 7   evidence and sua sponte motions to reopen, elimination of administrative closure will make it

 8   impossible for many noncitizens to pursue various forms of relief that Congress made available by

 9   statute, depriving them of an opportunity to be heard on such remedies. Defendants failed to even

10   acknowledge that a major purpose of administrative closure is to enable noncitizens to pursue

11   relief to which they are entitled (e.g., U visas, VAWA self-petitions, and provisional unlawful

12   presence waivers). Likewise, the Rule failed to consider the combined effect of the elimination of

13   administrative closure and the other changes in the Rule. Restricting motions to reopen, motions to

14   remand, and the BIA’s authority to act sua sponte makes it more difficult and often impossible to

15   alter an order of removal or other immigration judge decision when a noncitizen subsequently

16   obtains relief from USCIS or another agency.

17           136. The Rule will thus lead to removal orders and actual removal of noncitizens who are

18   entitled to immigration benefits, subjecting them to violence or other hardship before they are

19   granted relief, or in some cases preventing them from obtaining the relief altogether.

20           137. Because prohibiting administrative closure is likely to result in some noncitizens

21   being removed, even though they would have been able to obtain relief, the risk of unfairness and

22   injustice is high, yet Defendants discounted this important consideration altogether. In fact, in

23   response to comments concerning data showing that noncitizens who obtain administrative closure

24   have obtained lawful status, the Rule concluded that such data was “ultimately of little relevance

25      22
            See Tahirih Comment at 8-9 (describing devastating effects of the change on survivors of
26   violence, including renewed threats to their lives upon deportation). See also Public Comment of
     the Mayor of Minneapolis at 1-2 (Sept. 25, 2020) (noting that deportation can be a death sentence)
27   https://bit.ly/38Y6Ssx; Public Comment of the National Network to End Domestic Violence at 3-4
     (Sept. 25, 2020) https://bit.ly/3bSsUP7 (describing the horrific and life-threatening situations
28   survivors of domestic violence face upon deportation).

                                                      32
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 36 of 90



 1   to the rule.” 85 Fed. Reg. at 81,648.

 2           138. Although the Rule notes that commenters raised concerns about how the elimination

 3   of administrative closure would result in “unfairly harsh consequences” for noncitizens pursuing

 4   relief through USCIS, 85 Fed. Reg. at 81,597, Defendants did not adequately respond to those

 5   comments. Defendants merely concluded that “[w]ith EOIR’s pending caseload reaching record

 6   highs, EOIR simply cannot allow indefinite delays that prolong adjudication any longer than

 7   necessary for immigration judges to decide the issues squarely before them. . . . [T]he Department

 8   does not believe that administrative closure is a proper tool for efficiently adjudicating

 9   proceedings . . . ” Id. at 81,598 (footnote omitted).

10           139. Defendants’ justification for prohibiting administrative closure is arbitrary and

11   capricious. Defendants purportedly base the elimination of administrative closure on a belief that

12   administrative closure decreases the efficiency of the immigration courts, conflicts with the

13   immigration courts’ duty to resolve cases in a timely fashion, and is not authorized by, or even

14   conflicts with, existing regulations. 85 Fed. Reg. at 81,598–99. None of these rationales justifies

15   Defendants’ action.

16           140. First, immigration courts have used administrative closure as a procedural tool for

17   decades. Accordingly, elimination of administrative closure marks a departure from past practice.

18   As the Rule notes, the Attorney General’s 2018 decision in Matter of Castro-Tum, 27 I. & N.

19   Dec. 271, concluded that neither immigration judges nor the BIA have authority to

20   administratively close cases. 85 Fed. Reg. at 81,598. But that decision, which was contrary to

21   longstanding EOIR practice, has now been rejected twice by courts of appeals. See Meza Morales,

22   973 F.3d at 664–67; Romero, 937 F.3d at 287–97.23

23           141. A numerous commenters, the BIA, EOIR consultants, and federal courts have

24   explained, administrative closure improves efficiency and facilitates timely resolution of cases.

25   For example, the BIA has observed that administrative closure facilitates “efficient management

26
        23
27         The Sixth Circuit disagreed with these decision. See Hernandez-Serrano v. Barr, 981 F.3d at
     464; see also id. at 467, 471 (Clay, J., dissenting) (noting that the Sixth Circuit now comes into
28   conflict with the two other circuits that found such authority to exist under federal regulation).

                                                       33
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 37 of 90



 1   of the resources” of the immigration courts by allowing immigration judges and the BIA to

 2   manage their dockets. Matter of Avetisyan, 25 I. & N. Dec. at 695.

 3           142. Administrative closure is typically employed in cases where the respondent is

 4   seeking relief in another forum that would moot or otherwise have a dispositive effect on the

 5   proceedings before EOIR. In such cases, “in which two coordinate offices in the executive branch

 6   are simultaneously adjudicating collateral applications, closing one proceeding might help

 7   advance a case toward resolution.” Meza Morales, 973 F.3d at 665.

 8           143. Far from advancing the “efficient and timely administration of immigration

 9   proceedings,” eliminating administrative closure “would in fact serve to lengthen and delay many

10   of these proceedings by: (1) depriving [immigration judges] and the BIA of flexible docketing

11   measures sometimes required for adjudication of an immigration proceeding, as illustrated by

12   Avetisyan, and (2) leading to the reopening of over 330,000 cases upon the motion of either party,

13   straining the burden on immigration courts.” Romero, 937 F.3d at 297.

14           144. The Rule’s elimination of administrative closure forces the parties and immigration

15   judges to expend resources on litigation when a grant of relief from USCIS would moot the

16   proceedings.

17           145. Immigration judges have emphasized that administrative closure promotes

18   “[e]fficient and fair management of a docket” because it “allows for cases to be held in abeyance,

19   without unnecessary use of court time and resources, when preliminary matters need to be

20   completed for the case to become ripe for further adjudication.”24 It thereby “permits the

21   immigration judge to attend to and resolve cases that are ready for resolution and allows

22   immigration judges to complete more cases.”25 As a result, immigration judges are typically able

23   to render a decision within four months of recalendaring an administratively closed case.26

24           146. Even the EOIR-commissioned Booz Allen Hamilton study recommended working

25
        24
26          NAIJ, Letter to Attorney General Sessions, Re: Administrative Closure of Removal Cases at
     1 (Jan. 30, 2018), https://bit.ly/398PYX6.
27       25
            Id. at 2.
         26
28          Booz Allen Hamilton Report at 26.

                                                      34
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 38 of 90



 1   with DHS “to administratively close cases awaiting adjudication in other agencies or courts” as a
 2   way to improve EOIR’s processes.27
 3           147. In the face of this evidence, Defendants cite an increase in cases pending before the
 4   immigration courts after Matter of Avetisyan in 2012 to imply that administrative closure was the
 5   cause. 85 Fed. Reg. at 81,599. As multiple commenters, including Plaintiffs RAICES and Tahirih,
 6   pointed out, correlation is not causation.28 Defendants’ assertion is fatally flawed; it does not take
 7   into account the numerous other factors increasing the immigration court backlog—including the

 8   historic rise in asylum seekers arriving at the border, a years-long EOIR hiring freeze that reduced

 9   the number of immigration judges, and changes in DHS’s enforcement practices.29

10           148. Defendants also assert that administrative closure is inconsistent with existing

11   regulations, 85 Fed. Reg. at 81,599. That is incorrect, as both the Fourth Circuit and Seventh

12   Circuit concluded. See Romero, 937 F.3d at 292 (“[T]he authority of [immigration judges] and the

13   BIA to administratively close cases is conferred by the plain language of 8 C.F.R. §§ 1003.10(b)

14   and 1003.1(d)(1)(ii).”); accord Meza Morales, 973 F.3d at 665.30 As then-Judge Barrett explained,

15   “some cases are more complex and simply take longer to resolve,” Meza Morales, 973 F.3d at

16   665. Defendants did not adequately consider comments explaining that administratively closing

17   unripe cases is an efficient use of resources because it facilitates resolution of other cases.

18           149. The Rule contends that the general authorization of administrative closure would

19   render superfluous other regulatory provisions that specify situations in which administrative

20   closure is appropriate. 85 Fed. Reg. at 81,599. Here again, Defendants did not adequately address

21   the Seventh Circuit’s rejection of this argument, explaining that the referenced provisions

22   “mandate administrative closure in specific circumstances with ‘shall’ language,” as distinct from

23   the discretionary availability of administrative closure in other circumstances. Meza Morales, 973

24

25      27
           Id.
        28
26         Public Comment of RAICES at 2 (September 25, 2020) (noting that “correlation is not
     causation”), https://bit.ly/3nY2ldY.
27      29
           See, e.g., Public Comment of Reichlin-Melnick at 7–8.
        30
28         The Sixth Circuit has created a circuit split on the issue. See supra notes 3, 34.

                                                        35
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 39 of 90



 1   F.3d at 666 (emphasis added).

 2          150. Nor was EOIR correct that immigration judges’ and the BIA’s authority to manage

 3   their own docket conflicts with the EOIR leadership’s authority to “[d]irect that the adjudication

 4   of certain cases be deferred.” 8 C.F.R. §§ 1003.0(b)(1)(ii), 1003.1(a)(2)(i)(C), 1003.9(b)(3); 85

 5   Fed. Reg. at 81,599. The fact that EOIR supervising officials have the authority to order deferrals

 6   in cases whose result they cannot otherwise direct, see 8 C.F.R. §§ 1003.0(c), 1003.1(a)(2)(ii),

 7   1003.9(c), says nothing about the authority of immigration judges handling those cases, who are

 8   tasked with “exercis[ing] their independent judgment and discretion and … tak[ing] any action …

 9   that is appropriate and necessary for the disposition of such cases.” 8 C.F.R. § 1003.10(b); accord

10   8 C.F.R. § 1003.1(d)(1)(ii).

11          151. Defendants also did not adequately address the reliance interests at issue. Countless

12   individuals currently in proceedings before EOIR are pursuing relief before USCIS or state courts

13   while their proceedings are administratively closed. Although the Rule suggests that reliance

14   interests are not a concern because the Rule applies only prospectively, 85 Fed. Reg. at 81,601,

15   either EOIR or DHS could re-calendar all cases that are currently administratively closed. As a

16   result, people in the Fourth and Seventh Circuit could no longer pursue administrative closure

17   despite recent judicial decisions sanctioning this longstanding procedural tool. Defendants dismiss

18   or ignore these interests with little explanation. See, e.g., 85 Fed. Reg. at 81,645 (finding concerns

19   about reliance interests with respect to administrative closure “misplaced”); see also id. at 81,601

20   (same). Indeed, Defendants absurdly suggest that “nothing in the rule prohibits a practitioner from

21   seeking administrative closure,” id., even though such requests would be frivolous in many cases.

22          152. EOIR seeks to minimize the unfairness of the Rule by suggesting that people can

23   request continuances instead of administrative closure. 85 Fed. Reg. at 81,598 n.24. That

24   suggestion ignores the burden and inefficiency of continuances. Plaintiffs, individuals in removal

25   proceedings, DHS, and immigration judges will be required to substantiate or evaluate the

26   showing required for every continuance and waste resources with unnecessary court appearances.

27          153. As the BIA noted in Avetisyan, this dual-track process can even delay ultimate

28   relief, forcing many to live with uncertainty and causing an unnecessary drain on the courts’ and
                                                       36
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 40 of 90



 1   DHS’s resources. See Avetisyan, 25 I. & N. Dec. at 689–90 (explaining that the continuances
 2   required DHS to transfer the file back and forth between DHS’s visa petition unit and litigating
 3   counsel, leading to six continuances while the visa petition was pending).
 4          154. The Rule’s reliance on continuances is also disingenuous because in January 8,
 5   2021, Defendant McHenry issued a memo restricting access to continuances and Defendants have
 6   proposed a rule that would restrict continuances. As restrictions on continuances become
 7   increasingly severe, the parties must be prepared to address all issues when a continuance is

 8   denied. This places a severe burden on Plaintiffs, other pro bono legal providers, and people in

 9   removal proceedings.

10          155. As a result, it will be difficult for organizations like Plaintiffs to place cases with pro

11   bono or affiliate partners, who tend to limit their representation to one form of relief.

12   Organizations like Plaintiffs will also have to divert resources and hire more staff for direct

13   representation or pro se support. Even for cases Plaintiffs can place with pro bono attorneys or

14   affiliates, Plaintiffs will need to spend much more time on mentoring those attorneys and

15   affiliates. Defendants failed to give adequate consideration to this problem.

16          156. Elimination of administrative closure will also prevent organizations like Plaintiffs

17   from seeking hardship waivers of unlawful presence. 8 U.S.C. § 1182(a)(9)(B)(v). Although

18   commenters noted the effect this change would have on families, 85 Fed. Reg. at 81,643, the Rule

19   gave that effect virtually no consideration because EOIR considered the link between waivers and

20   administrative closure “too attenuated to outweigh the significant legal and policy concerns raised

21   by the Department concerning administrative closure.” Id. at 81,644. But as even EOIR

22   acknowledged, 85 Fed. Reg. at 81,601, id. at 81,644, people in removal proceedings can obtain the

23   waiver of unlawful presence only if their removal proceedings are administratively closed. See 8

24   C.F.R. § 212.7(e)(4)(iii). Therefore, eliminating administrative closure makes it impossible for

25   many noncitizens to apply for the waiver.

26          157. Defendants justify their approach by contending that individuals could take

27   voluntary departure and then seek a provisional waiver before DHS. 85 Fed. Reg. at 81,644. But

28   that contention conflicts with DHS regulations, see Expansion of Provisional Unlawful Presence
                                                       37
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 41 of 90



 1   Waivers of Inadmissibility, 81 Fed. Reg. 50,243, 50,256 (July 29, 2016) (“[I]ndividuals granted

 2   voluntary departure will not be eligible for provisional waivers.”). Rather than addressing the

 3   effect of the Rule on provisional waivers, the Rule concludes, “DHS may choose to update their

 4   regulations as a result of the Department’s amendments regarding administrative closure authority,

 5   but any concerns with DHS’s policy decisions are outside the scope of this rule.” 85 Fed. Reg. at

 6   81,599. That does not suffice. Defendants cannot just declare serious problems identified by

 7   comments as “outside the scope of the rule,” id., because they regulate against the background of

 8   existing law. Because Defendants did not adequately consider the interplay of the Rule with other

 9   regulations, they failed to assess the Rule’s full impact and weigh its advantages against the

10   disadvantages commenters noted. This too is arbitrary and capricious, in violation of the APA.

11                 2.        Limits on BIA’s Remand Authority

12          158. The Rule severely limits the BIA’s authority to remand for factfinding, for

13   consideration of changes in law, and for consideration of new evidence. These restrictions are

14   inconsistent with the ordinary operation of appellate courts and needlessly accelerate the removal

15   of people with meritorious claims for relief.

16          159. Under the Rule, the BIA may not remand to the immigration judge for further

17   factfinding unless the party seeking a remand—almost always the noncitizen—meets new criteria.

18   See 85 Fed. Reg. at 81,651 (new 8 C.F.R. § 1003.1(d)(3)(iv)(D)). Specifically, the Rule permits a

19   remand for factfinding only if (1) the noncitizen “preserved the issue” before the immigration

20   judge and “attempted to adduce the additional facts”; (2) the factfinding would “alter the

21   outcome” of the case; and (3) either the immigration judge’s factual findings were “clearly

22   erroneous,” or the immigration judge committed an error of law that requires additional

23   factfinding. Id. These provisions are arbitrary and capricious because they illogically require the

24   noncitizen or their advocate to predict the immigration judge’s legal or factual errors before a

25   decision is rendered.

26          160. The restrictions on remand for factfinding also conflict with Franco-Gonzalez v.

27   Holder, which involves safeguards for mentally ill or incompetent noncitizens under the INA, the

28   Rehabilitation Act, and the Due Process Clause. No. 10-cv-02211-DMG, 2013 WL 3674492 (C.D.
                                                      38
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 42 of 90



 1   Cal. Apr. 23, 2013). The permanent injunction in that case, which applies to noncitizens detained

 2   in Arizona, California, and Washington, provides that when competency concerns arise, “the

 3   [BIA] shall order a remand to the immigration judge with instructions to apply the procedures” for

 4   safeguards that are afforded to class members. Franco-Gonzalez v. Holder, No. 10-cv-02211-

 5   DMG, (C.D. Cal. Oct. 29, 2014), ECF No. 786, Order at 23 (emphasis added). The Rule prohibits

 6   this court-ordered process.

 7          161. The Rule also restricts remands for changes in law. The Rule permits the BIA to

 8   remand a case based on a change in law only if “that change has vitiated all grounds of

 9   removability.” 85 Fed. Reg. 81,652 (new 8 C.F.R. § 1003.1(d)(7)(ii)(C)). Remand is not permitted

10   if the change in law merely adds a new type of relief from removal. The result is profoundly

11   unfair. For example, a lawful permanent resident is foreclosed from seeking cancellation of

12   removal before the immigration judge if their conviction is an aggravated felony under binding

13   precedent. See 8 U.S.C. § 1229b(a)(3). In 2018, the Supreme Court struck down part of the

14   definition of a common aggravated felony ground as unconstitutionally vague. Sessions v.

15   Dimaya, 138 S. Ct. 1204 (2018). An appellant who remained removable but became eligible for

16   cancellation of removal under Dimaya would have no avenue to obtain a remand and would be

17   ordered removed based in part on an unconstitutional deportation ground.

18          162. The Rule’s bar on remands for the introduction of new evidence are particularly

19   arbitrary and unfair because they force people who are eligible for relief to be ordered removed,

20   and in some cases actually removed, before they can fully present their claims. Under the Rule,

21   “the [BIA] shall not receive or review new evidence submitted on appeal, shall not remand a case

22   for consideration of new evidence received on appeal, and shall not consider a motion to remand

23   based on new evidence.” 85 Fed. Reg. at 81,652 (new 8 C.F.R. § 1003.1(d)(7)(v)(A)). An

24   individual may secure a remand only if the new evidence relates to EOIR’s jurisdiction or the

25   individual’s removability—not if the evidence relates to relief from removal. Id. (new 8 C.F.R.

26   § 1003.1(d)(7)(v)(B)).

27          163. The Rule requires individuals to wait until their removal orders become final and

28   then file motions to reopen, instead of filing motions to remand while their cases are pending. See
                                                     39
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 43 of 90



 1   85 Fed. Reg. at 81,611 & n.37. Because ICE may execute a removal order as soon as it is finalized

 2   by the BIA, the Rule will force individuals to litigate motions to reopen from abroad, at substantial

 3   disadvantage, unless they can secure a stay of removal. This approach is arbitrary and capricious

 4   because it ignores the significant consequences that can flow from an order of removal, including

 5   prolonged family separation, and persecution or torture. It also ignores the challenges of litigation

 6   following an order of removal, which may entail not only a motion to reopen before the BIA, but

 7   also a motion to stay removal before the BIA, petition for review before the Court of Appeals, and

 8   motion to stay removal before the Court of Appeals.

 9          164. Many people in removal proceedings, especially those who are pro se and/or

10   detained, will be unable to secure stays of removal even if they have meritorious claims and face

11   irreparable harm if deported. As a result, the Rule’s limits on remands will lead to needless

12   deportation of individuals who are entitled to relief—in some cases to countries where they face

13   persecution or torture, in violation of non-refoulement obligations. See 8 U.S.C. § 1231(b)(3)(A)

14   (prohibiting removal to country where noncitizen’s “life or freedom would be threatened” because

15   of “race, religion, nationality, membership in a particular social group, or political opinion”).

16   Removal from the United States may effectively extinguish a person’s ability to seek review of

17   their removal order and return to the United States if successful. A person who experiences

18   persecution, poverty, or other hardship in their home country may face nearly insurmountable

19   obstacles to finding counsel, filing legal challenges, or communicate with already-retained

20   counsel.

21          165. Defendants contend that a motion to reopen is an adequate substitute for a motion to

22   remand. That contention is arbitrary and capricious. And the Rule’s justifications for largely

23   eliminating remands based on new evidence fall far short of the reasoned explanation necessary in

24   light of Defendants’ departure from longstanding agency precedent endorsing remand motions.

25   See Matter of Coelho, 20 I. & N. Dec. 464, 470-71.

26          166. Defendants assert that the elimination of remands would reduce “gamesmanship” by

27   noncitizens. See, e.g., 85 Fed. Reg. at 81,611-12. But they offer no evidence of alleged

28   gamesmanship. They also ignore that existing standards already allow the BIA to deny motions
                                                       40
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 44 of 90



 1   that are not based on material or previously unavailable evidence. And they fail to contend with

 2   the many legitimate reasons asylum seekers may not initially have access to evidence, as

 3   explained by Plaintiff Tahirih and other commenters. Tahirih Comment at 13-16.

 4          167. Defendants’ justification also exposes the Rule’s arbitrariness. The Rule creates an

 5   exception for DHS to present new evidence at any time based on identity, law enforcement, or

 6   security investigations, without any requirement that the evidence be material or previously

 7   unavailable. EOIR offers no explanation as to why preserving that right for DHS alone does not

 8   promote gamesmanship on the part of DHS.

 9          168. Defendants claim that channeling motions to remand into motions to reopen is

10   “more efficient” and reduces the “burden” on the agency. 85 Fed. Reg. 81,611-12. This is false.

11   The same evidence and arguments that would have been offered in support of a motion to remand

12   will be offered in support of a motion to reopen—only after the BIA has adjudicated the appeal

13   based on a stale record. And, as explained above, what would have been one motion to remand

14   will become a motion to reopen at the BIA, a stay motion at the BIA, a petition for review at the

15   circuit, and a stay motion at the circuit. The Rule promotes “efficiency” only in the sense that

16   those who are removed may be unable to pursue these motions.

17          169. Defendants also offer no evidence to support their assertion that the BIA has failed

18   to adjudicate motions to remand in a consistent manner. See 85 Fed. Reg. at 52,500-01. In any

19   case, the Rule does not solve the problem they claim they are trying to fix. Matter of Coelho, 20 I.

20   & N. Dec. at 471; see also 85 Fed. Reg. at 81,611 (acknowledging that “motions to remand are

21   generally considered analogous to motions to reopen or reconsider”).

22          170. All of the harms described above are exacerbated by Defendants’ parallel efforts to

23   limit motions to reopen and stays of removal in this Rule and in the Motion to Reopen NPRM.

24   This Rule’s elimination of sua sponte motions to reopen means that people who could have filed a

25   motion to remand will instead be forced to exhaust their one and only motion to reopen,

26   potentially foregoing any claims to reopening that arise later.

27          171. The Motion to Reopen NPRM creates additional hurdles to accessing the BIA’s

28   already-inadequate process for adjudicating stays of removal, increasing the risk that people will
                                                      41
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 45 of 90



 1   be removed before they can pursue a motion to reopen. For example, people in removal

 2   proceedings would be required to first seek a stay with ICE and wait until it is denied or five

 3   business days have passed before even moving for a stay with the BIA. ICE’s process for

 4   adjudicating stays has its own complications, including a separate fee, a requirement that the

 5   application be submitted in person, and a requirement that the applicant produce identity

 6   documents that many refugees, for instance, do not have. Defendants’ failure to even acknowledge

 7   the interaction of these changes renders the Rule arbitrary and capricious.

 8                 3.      Limits on Scope of Remand

 9          172. The Rule prohibits an immigration judge from “consider[ing] any issues outside the

10   scope or purpose” of a limited or qualified BIA remand, except issues pertaining to jurisdiction.

11   85 Fed. Reg. at 81,652 (new 8 C.F.R. § 1003.1(d)(7)(iii)).

12          173. The Rule thus prevents supplementing the record upon remand if there is a change in

13   law or circumstances while a person is waiting for a new hearing. That wait could range anywhere

14   from months to several years.

15          174. Defendants contend that current practices cause inefficiency by “encourag[ing] the

16   re-litigation of issues.” 85 Fed. Reg. at 81,615. That contention ignores the reality that new facts

17   or intervening law are issues that would not have been litigated before. Moreover, because the

18   Rule prohibits an immigration judge from hearing new facts or legal arguments when a case is

19   remanded, it produces the absurd result of requiring immigration judges to ignore controlling law

20   or relevant facts at the time of the hearing. This will also result in orders of removal that are based

21   on outdated law and facts and force Plaintiffs to engage in additional court of appeals litigation to

22   overturn such orders. The Rule will therefore cause the inefficiency it purportedly seeks to

23   eliminate.

24          175. The Rule also eliminates the BIA’s practice of remanding a case based on the

25   “totality of the circumstances,” 85 Fed. Reg. at 81,652 (new 8 C.F.R. § 1003.1(7)(ii)(B)). The BIA

26   often uses that standard for remands if it is clear that a person did not understand the proceedings,

27   or that the immigration judge relied on a mistaken belief or engaged in blatant misconduct.

28          176. A blanket prohibition on such remands will tie the hands of the BIA and force the
                                                       42
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 46 of 90



 1   issuance of denials and removal orders based on undeveloped records or other errors. Especially

 2   with the strict limitations imposed by this Rule on other forms of remand and reopening, there are

 3   virtually no remaining procedures available to address such miscarriages of justice. This too is

 4   arbitrary and capricious.

 5                 4.      Elimination of Sua Sponte Authority to Reopen

 6          177. For as long as the BIA has existed, sua sponte reopening or reconsideration has been

 7   a vital mechanism for curing later-discovered injustices or accounting for new facts or law that

 8   make a noncitizen eligible for relief, or not removable at all. The Rule prohibits both immigration

 9   judges and the BIA from reopening or reconsidering a case sua sponte. The only exception to the

10   Rule’s withdrawal of sua sponte authority is to correct minor mistakes such as typographical

11   errors. See 85 Fed. Reg. at 81,654–55 (new 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1)); cf. 8 C.F.R.

12   §§ 1003.2(a), 1003.23(b)(1).

13          178. Sua sponte authority allows immigration judges and the BIA to reopen a case in

14   “exceptional situations,” such as where a “fundamental change” in law materially impacts a

15   noncitizen’s case. Matter of J-J-, 21 I. & N. Dec. 976, 984 (BIA 1997); Matter of X-G-W-, 22 I. &

16   N. Dec. 71, 74 (BIA 1998). Immigration judges and the BIA often exercise this authority after

17   noncitizens alert them to relevant facts or law via motion.

18          179. In place of this traditional authority, the Rule permits reopening outside the time and

19   number limits in just two circumstances: (a) where the individual claims U.S. citizenship, or, (b)

20   subject to a three-member BIA decision only, where the individual’s “removability is vitiated in

21   toto prior to the execution of the removal order” and they exercised diligence in pursuing the

22   motion. 85 Fed. Reg. at 81,591 (new 8 C.F.R. §§ 1003.2(c)(3)(v)-(vi), 1003.23(b)(4)(v)).

23          180. Defendants’ elimination of sua sponte authority is arbitrary and capricious because,

24   among other things, they failed to consider that some noncitizens will be forever barred from

25   reopening their removal orders, resulting in wrongful deportations.

26          181. First, individuals who are newly eligible for relief based on a change of law or facts

27   will be left with no recourse. For example, an individual who is eligible for discretionary relief

28   following the vacatur of a criminal conviction, a spouse of a U.S. citizen with an approved family-
                                                      43
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 47 of 90



 1   based petition, or an individual whose changed personal circumstances entitle them to fear-based

 2   protection from removal would not fall within the two exceptions to the time and number limits

 3   created by the Rule. Defendants assert repeatedly that a statutory motion to reopen with equitable

 4   tolling remains available in such situations. See, e.g., 85 Fed. Reg. at 81,633. But even in cases

 5   where a person can demonstrate the due diligence required for tolling, it is far from settled that

 6   new eligibility for relief would constitute circumstances beyond the individual’s control that

 7   trigger tolling. Socop-Gonzalez, 272 F.3d at 1193.

 8          182. Second, individuals who discover that a miscarriage of justice occurred in their

 9   removal proceedings will be stripped of an important remedy. For example, a person who suffered

10   ineffective assistance of counsel, who never received a competency assessment despite indicia of

11   mental illness, or who was wrongly denied an opportunity to apply for relief would not fall within

12   the Rule’s exceptions to time and number limits. These individuals will be denied reopening

13   unless they can make a successful equitable tolling argument. Defendants rejected commenters’

14   concerns that the standard for equitable tolling is difficult to meet, citing the “frequency with

15   which [tolling] has been argued” (making no mention of how often it is successful) and ignoring

16   the BIA’s exacting interpretation of the diligence requirement. 85 Fed. Reg. at 81,633; see, e.g.,

17   Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020) (describing procedural history of case

18   where BIA found noncitizen who filed motion to reopen one month after relevant change in law

19   was not diligent).

20          183. Third, even individuals who are no longer removable at all—and thus do fall within

21   the Rule’s limited exceptions—will be subject to a newly-imposed diligence requirement to

22   reopen their removal proceedings. The BIA and the Ninth Circuit have recognized that deporting a

23   person who is not removable under immigration law is a “gross miscarriage of justice”—

24   regardless of whether the person exercises diligence in pursuing legal remedies. See Vega-

25   Anguiano v. Barr, 982 F.3d 542, 547, 549 (9th Cir. 2019) (citing BIA precedent that a “gross

26   miscarriage of justice occurs when a deportation or removal order had no valid legal basis at the

27   time of its issuance or at the time of its execution” and finding no diligence requirement to bring

28   collateral attack); cf. Estrada-Rosales v. INS, 645 F.2d 819, 821 (9th Cir. 1981) (holding that
                                                       44
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 48 of 90



 1   deportation based on a subsequently vacated conviction is not “legally executed”). The Rule will,
 2   contrary to this precedent, cause the deportation of individuals who are not removable but cannot
 3   show “diligence” as the BIA will define it in to-be-decided cases.
 4          184. Defendants’ claim that a joint motion to reopen remains available for the situations
 5   described above falls flat. As commenters explained, this “alternative” to sua sponte authority
 6   “places ultimate authority to reopen or reconsider a case on DHS,” an adverse party that rarely
 7   agrees to join such motions. 85 Fed. Reg. at 81,632. Defendants’ only response to this point was

 8   to repeat that noncitizens “may seek a joint motion with DHS.” Id. at 81,633.

 9          185. Every justification provided by Defendants for the withdrawal of sua sponte

10   reopening authority is arbitrary and capricious. First, Defendants claim that the lack of meaningful

11   standards for when sua sponte reopening should be granted has resulted in “potential for

12   inconsistent application or even abuse.” 85 Fed. Reg. at 81,628. But as commenters pointed out,

13   Defendants cite no examples. Id. at 81,630. The alleged harms are purely speculative, as the

14   agency recognized in calling them “potential” harms.

15          186. The “exceptional circumstances” standard for granting sua sponte reopening is

16   guided by the precedent cited by Defendants. See, e.g., Matter of G-D-, 22 I. & N. Dec. 1132,

17   1134-35 (BIA 1999) (defining one type of “exceptional” situation warranting sua sponte

18   reopening: a “fundamental change in the law” upon which the noncitizen’s case “manifestly

19   turn[s]”). Indeed, immigration law is “replete” with similar standards that immigration judges and

20   the BIA routinely apply. Public Comment of National Association of Immigration Judges at 6

21   (Sept. 25, 2020), https://tinyurl.com/y4lrl48f; see, e.g., 8 U.S.C. § 1229b(b)(1)(D) (“exceptional

22   and extremely unusual hardship” standard for cancellation of removal). And if the lack of a

23   standard were the true problem, Defendants could have created one, as commenters suggested. See

24   85 Fed. Reg. at 81,632. Defendants rejected that suggestion with only the conclusory assertion that

25   “further elaboration” of the standard would not address the concern. Id. at 81,633.

26          187. As for the alleged “abuse” or “improper” use of sua sponte authority, Defendants

27   apparently refer to the BIA’s longstanding practice of exercising that authority in response to a

28   party’s motion. See, e.g., 85 Fed. Reg. at 81,631 (calling reopening in response to a motion
                                                      45
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 49 of 90



 1   “improper”); 85 Fed. Reg. at 52,505 (referring to BIA’s “misapplication of the sua sponte label”).

 2   Nowhere do Defendants explain why this practice is improper or abusive. At least one

 3   precedential BIA decision expressly invited noncitizens to file motions seeking sua sponte

 4   reopening or reconsideration. Matter of X-G-W-, 22 I. & N. Dec. 71, 74 (BIA 1998). Defendants

 5   also do not explain how an immigration judge or the BIA would learn of developments in a

 6   noncitizen’s case that may constitute an exceptional situation other than through a motion. See

 7   Matter of G-D-, 22 I. & N. Dec. 1132, 1134 (BIA 1999) (stating that the BIA “must be persuaded

 8   that the respondent’s situation is truly exceptional before we will intervene”) (emphasis added).

 9   Defendants’ semantic problem with the sua sponte term does not justify withdrawing the authority

10   long exercised by immigration judges and the BIA.

11           188. Second, Defendants’ claim that sua sponte authority “undermines efficiency” lacks

12   factual support. See, e.g., 85 Fed. Reg. at 81,633. Defendants offer no evidence, for example, of

13   the volume of sua sponte motions, the time required to adjudicate them, or their relative

14   contribution to the workload of the immigration courts and BIA. One report Defendants cited in

15   the Rule actually shows that aggregate number of motions to reopen and reconsider filed with the

16   immigration courts and the BIA declined slightly from 2008 to 2020. Id. at 81,612 (citing EOIR,

17   Adjudication Statistics: Motions, Oct. 13, 2020, https://tinyurl.com/y457sxrt).31

18           189. If anything, the elimination of sua sponte authority will impede efficiency. What

19   would have been sua sponte motions will be channeled into statutory motions to reopen which

20   often require equitable tolling, entail more complex factual and legal determinations, and are

21   subject to federal court review. Guerrero-Lasprilla, 140 S. Ct. at 1068 (holding that whether

22   noncitizen exercised due diligence for purposes of equitable tolling is a reviewable mixed question

23   of law and fact). Given that the BIA often acts through a single judge, the requirement that certain

24   motions to reopen can be granted only by a three-member panel of the BIA further undermines the

25   efficiency rationale.

26
        31
27        See Public Comment of the Immigrant Justice Network, Immigrant Legal Resource Center,
     Immigrant Defense Project, Just Futures Law, and the National Immigration Project of the
28   National Lawyers Guild at 12 (September 24, 2020), https://bit.ly/39LGrp5.

                                                      46
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 50 of 90



 1          190. Third, Defendants claim that the elimination of sua sponte authority promotes
 2   finality in immigration proceedings. See, e.g., 85 Fed. Reg. at 81,628. This justification is belied
 3   by Defendants’ decision to exempt DHS from time and number limits on motions filed with the
 4   BIA. Id. at 81,591. Moreover, the agency has long recognized that finality should be tempered by
 5   “the interest of justice.” Matter of X-G-W-, 22 I. & N. Dec. 71, 73 (BIA 1998); Matter of G-C-L-,
 6   23 I. & N. Dec. 359, 362 (BIA 2002) (recognizing that policy of granting sua sponte motions
 7   provided critical relief to individuals adversely impacted by “regulations designed to bring finality

 8   to immigration proceedings”). Invoking a generic goal such as finality, with no effort to weigh it

 9   against competing goals that the agency itself has acknowledged as legitimate, is arbitrary and

10   capricious.

11          191. The Rule is also arbitrary and capricious because Defendants wholly failed to assess

12   the reliance interests engendered by the agency’s decades-long practice of entertaining sua sponte

13   motions to reopen and reconsider. See Dep’t of Homeland Sec. v. Regents of the Univ. of

14   California, 140 S.Ct. 1891, 1915 (2020) (“Regents”). A mechanism for reopening a removal order

15   outside of time and number limits in the interest of justice has always existed. In establishing time

16   and number limits for the first time, the Attorney General declined to include a “good cause”

17   exception because “sua sponte authority to reopen removal proceedings accomplished the same

18   goal.” Avila-Santoyo v. U.S. Atty. Gen., 713 F.3d 1357, 1363 (11th Cir. 2013). This is precisely

19   the type of “longstanding polic[y]” that creates reliance interests. Regents, 140 S. Ct. at 1913

20   (citation omitted).

21          192. Yet the Rule ignores the reliance interests of individuals directly affected by the

22   elimination of sua sponte authority. Many noncitizens with removal orders have expended

23   considerable time and resources pursuing post-conviction relief or pardons that would eliminate

24   grounds of removal, or petitions that would enable them to adjust to lawful permanent resident

25   status. These individuals have relied on the availability of sua sponte reopening or

26   reconsideration, and their efforts are rendered futile by Defendants’ abrupt change of policy.

27          193. For example, Nak Kim Chhoeun was ordered removed in 2003 based on

28   Pennsylvania convictions for simple assault and carrying a firearm, but was released on an order
                                                       47
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 51 of 90



 1   of supervision because Cambodia would not repatriate him. After ICE again threatened to remove

 2   him in 2017, Mr. Chhoeun hired two attorneys for post-conviction relief, submitted hundreds of

 3   pages of documentation in support of a pardon application, testified before the Pennsylvania

 4   Board of Pardons, and finally secured a full and unconditional gubernatorial pardon on January

 5   15, 2021. While the pardon waives the aggravated felony ground of removal and makes Mr.

 6   Chhoeun eligible for cancellation of removal for lawful permanent residents, he remains

 7   removable on the firearms ground and thus does not qualify for reopening under the Rule. See 8

 8   U.S.C. §§ 1227(a)(2)(A)(vi) (listing deportation grounds waived by pardon), 1229b(a) (setting out

 9   requirements for cancellation of removal). For Mr. Chhoeun and others in his situation, the Rule

10   negates years-long efforts to secure clemency or post-conviction relief.

11          194. The Rule makes no mention of any reliance interests of the type described above.

12   Defendants failed to even “assess whether there were reliance interests,” much less determine their

13   significance and weigh them against policy concerns, as required by the APA. Regents, 140 S. Ct.

14   at 1915 (emphasis added).

15          195. Finally, Defendants compound the unfairness of the Rule by applying the

16   withdrawal of sua sponte reopening authority to “all cases, regardless of posture, on the effective

17   date.” 85 Fed. Reg. at 81,588. Individuals whose motions to reopen are pending before the BIA on

18   the effective date—who sought sua sponte reopening or reconsideration based on established BIA

19   precedent—will have their motions summarily denied. And they will be unable to file new

20   motions advancing alternative arguments because those motions will be both time and number-

21   barred. The application of the Rule to pending motions is manifestly unfair and impermissibly

22   retroactive, disrupting noncitizens’ reasonable expectations that their requests for sua sponte

23   reopening would be considered. Cf. INS v. St. Cyr, 533 U.S. 289, 321 (2001) (explaining that a

24   statute is impermissibly retroactive if it “impairs vested rights” or “attaches a new disability,”

25   among other things).

26                 5.       Changes to the Appellate Briefing Schedule

27          196. The Rule introduces four significant changes to the appellate briefing schedule: (1) it

28   reduces the maximum allowable time for an extension of the opening brief from 90 to 14 days,
                                                       48
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 52 of 90



 1   regardless of circumstances, and regardless of whether the opposing party would consent, 85 Fed.

 2   Reg. at 81,654 (new 8 C.F.R. § 1003.3(c)(1)); (2) it limits the parties to one extension, again

 3   regardless of circumstances and again regardless of whether the opposing party would consent,

 4   id.; (3) it eliminates consecutive briefing for non-detained BIA appeals, id.; it shortens the time

 5   for submitting reply briefs from 21 to 14 days. Id.

 6          197. The Rule purports to impose these changes to expedite appeals. But reducing the

 7   time available to draft BIA briefs will not have any effect on the duration that an appeal will be

 8   pending before the BIA, particularly in light of the existing backlogs. Instead, the Rule’s changes

 9   will make it more difficult for noncitizens to mount appeals and obtain legal representation.

10          198. The INA encourages legal representation by requiring the Attorney General to

11   advise noncitizens seeking asylum of the privilege of being represented by counsel and provide

12   them with the List of Pro Bono Legal Services Providers. 8 U.S.C. § 1158(d)(4). Likewise, the

13   INA requires that individuals in removal proceedings be provided a list of organizations that offer

14   pro bono representation. Id. § 1229(b)(2); 8 C.F.R. § 1003.61(b).

15          199. The Rule undermines these provisions by making it almost impossible to obtain

16   effective representation in BIA appeals. The BIA’s mail-based system, unpredictable briefing

17   schedules, and the short timeline to file a brief already limit the ability of noncitizens to obtain

18   counsel. Unrepresented noncitizens expend the majority of their appeal timeline waiting to receive

19   materials including the transcript in the mail and seeking out appellate counsel. By the time

20   prospective counsel receives these materials, counsel often has less than two weeks to review the

21   record, ascertain the merits of a claim, finalize representation agreements, and prepare an appellate

22   brief. The abbreviated timeline makes an already-difficult task effectively impossible.

23          200. Shortened briefing schedules also make it nearly impossible for litigants to represent

24   themselves, as pro se litigants already struggle to make their cases before the BIA given language

25   barriers and limited access to resources that would aid in appellate brief writing. These challenges

26   are especially profound for detained pro se noncitizens. For these individuals, their mail is further

27   delayed and they have limited access to law libraries and phones.

28          201. This problem is compounded by the Attorney General’s recent decision requiring
                                                       49
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 53 of 90



 1   the BIA to examine substantive issues on all statutory elements de novo without deference to the

 2   parties’ stipulations below. See Matter of A-C-A-A-, 28 I. & N. Dec. 84. This makes the process of

 3   writing a BIA brief more substantively complex and cumbersome.

 4          202. These changes will effectively deprive noncitizens of the right to appeal to the BIA,

 5   the right to counsel of their choosing (at no expense to the Government), and a reasonable

 6   opportunity to present arguments and evidence. See 8 U.S.C. §§ 1229a(b)(4), 1362. Defendants

 7   failed to consider this in effectuating the Rule.

 8          203. The Rule’s new concurrent briefing requirement also impedes effective

 9   representation. It forces the noncitizen to anticipate what the Government will argue and also

10   disprove any possible ground upon which the BIA could affirm the immigration judge’s decision.

11   This guts the right to counsel and the right to a meaningful opportunity be heard.

12          204. Defendants’ justifications for these changes are irrational. First, Defendants claim

13   that these changes would curb “gamesmanship” and end “last-minute delay tactics.” See 85 Fed.

14   Reg. at 81,637. Again, Defendants offer no evidence of alleged gamesmanship. Modest briefing

15   extensions, reply briefs, and consecutive briefing are all ordinary features of appellate process.

16   Tellingly, Defendants did not identify any other court in which judges are forbidden from giving

17   extensions for briefing in their cases regardless of circumstances, and even where the opposing

18   party consents to the extension.

19          205. Second, Defendants contend that these provisions will make the BIA’s adjudication

20   process more efficient. See 85 Fed. Reg. at 81,637. That contention ignores the major causes of

21   delay in the current system, including EOIR’s paper-based system and backlog of unadjudicated

22   cases. The Rule does nothing to address protracted delays before the briefing schedule is issued

23   and after briefs are filed. In other words, the Rule increases the noncitizen’s need to “hurry up”

24   but does nothing to address “wait” that inevitably follows. Indeed, BIA decisions are often issued

25   more than a year after briefing is complete.

26          206.    Indeed, the Rule’s mandate that the BIA conduct an individualized good cause

27   analysis for every extension request undermines any possible efficiency benefit.

28          207. Defendants’ responses on this issue confirm that Defendants did not consider these
                                                         50
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 54 of 90



 1   aspects of the problem or alternative solutions. For instance, Defendants’ response that noncitizens

 2   may overcome any timing restrictions by beginning to prepare their appeal while they await a

 3   briefing schedule ignores comments explaining the practical problem with that approach. The BIA

 4   provides the immigration judge’s decision and the transcripts at the same time as the briefing

 5   schedule. Without access to the decision and transcript, noncitizens and/or their counsel, like

 6   Plaintiffs, have no reasonable way to meaningfully prepare an appeal in advance.

 7            208. EOIR is well aware of these problems. The BIA Pro Bono Project provided counsel

 8   with a full copy of the record of proceedings and automatically reset the briefing schedule to allow

 9   newly-engaged pro bono counsel time to adequately prepare an appellate brief. It did so with the

10   understanding that such accommodations actually “enable[ ] the BIA to provide a more effective

11   and timely case review.”32 Despite previously acknowledging the utility of such procedures,

12   Defendants restricted those same procedures in the Rule without a reasoned explanation.

13            209. Defendants’ reasons for concurrent briefing are also arbitrary. Defendants claim that

14   there is not a “legal or operational reason to adjudicate non-detained cases in a less efficient

15   manner than detained cases.” 85 Fed. Reg. at 52,499 (NPRM); see also 85 Fed. Reg. at 81,636.

16   But in the detained context, a person’s liberty interests and the Government’s expense related to

17   detention at least weigh in favor of speedier adjudications (though, speedier adjudication does not

18   require concurrent briefing). EOIR instituted concurrent briefing for detained cases nearly

19   20 years ago; at that time, it considered but then reversed its proposal to implement a concurrent

20   briefing schedule in non-detained appeals, too. See 67 Fed Reg. at 54895. Defendants do not

21   adequately explain the reasons for rejecting their earlier conclusions.

22            210. Defendants’ justification for concurrent appeals and limits on reply briefs is even

23   more irrational when DHS appeals. DHS suggests that noncitizens’ interests are protected if they

24   brief all issues on the notice of appeal. 85 Fed. Reg. at 81,636. But DHS routinely reserves the

25   right to raise additional arguments and often adjusts its arguments based on a review of the

26   transcript.

27       32
            EOIR DOJ, BIA Pro Bono Project (last updated Oct. 20, 2020),
28   https://tinyurl.com/y5bqq65l.

                                                       51
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 55 of 90



 1           211. Defendants suggest that EOIR’s plan to institute an electronic filing system at the

 2   BIA mitigates commenters’ concerns. See 85 Fed. Reg. at 81,638. But there is no indication that

 3   the electronic filing system will actually be implemented in the near future, and Defendants do not

 4   explain why changes to briefing extensions are warranted before that system comes online.

 5   Defendants did not seriously consider the obvious alternative of deferring the changes until an

 6   electronic filing system is in place. Nor did Defendants confront the fact that e-filing will not

 7   improve matters for many of those in removal proceedings. People in immigration detention

 8   centers rarely have access to the internet, which means an e-filing system will not mitigate the

 9   harms to pro se, detained noncitizens.

10           212. Finally, Defendants did not consider how the Rule’s new briefing procedures

11   interact with other changes in the Rule and with BIA practice generally. For example, the Rule

12   grants the BIA new authority to affirm on any basis in the record, and an Attorney General

13   decision disallows the BIA’s reliance on immigration court level stipulations. As a result of these

14   changes, appellate briefs will have to not only challenge the immigration judge’s errors, but also

15   anticipate the Government’s response and disprove any other reasoning the BIA could offer.

16   Similarly, Defendants fail to consider the compound effect of numerous other sub-regulatory

17   changes, including limiting BIA briefs and motions to 25 pages, and adopting a policy that

18   disfavors granting extensions.33 These changes make the Rule’s restrictions even more oppressive

19   for noncitizens and legal service providers.

20                 6.      License to Engage in Impermissible Factfinding

21           213. The Rule delegates to the BIA the new, and exceedingly broad authority to make

22   findings of fact, contrary to the ordinary practice of appellate bodies. It also creates additional

23   burdens for Plaintiffs and their clients, who must relitigate noncitizens’ removal proceedings

24   before an appellate body with a limited ability to review adverse evidence or to present counter

25   evidence. These provisions violate the INA, deprive noncitizens of due process, and will force

26   Plaintiffs to undertake more complicated and resource-intensive approaches to appellate

27      33
           AILA, Practice Alert: Updates to the BIA Practice Manual, Briefing Extensions Now
28   Disfavored (Dec. 11, 2019), https://bit.ly/3pOEXkd.

                                                       52
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
            Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 56 of 90



 1   representation on behalf of those they serve.

 2              214. The Rule allows the BIA to take “administrative notice” of any purported facts “not

 3   reasonably subject to dispute,” including “[t]he contents of official documents outside the record,”

 4   “[f]acts that can be accurately and readily determined from official government sources and whose

 5   accuracy is not disputed,” and “[u]ndisputed facts contained in the record.” 85 Fed. Reg. at 81,651

 6   (new 8 C.F.R. § 1003.1(d)(3)(iv)(A)). The BIA must only give notice to the parties or an

 7   opportunity to respond if the noticed facts are the explicit basis for overturning a grant of relief.

 8   Id. (new 8 C.F.R. § 1003.1(d)(3)(iv)(B)). It need not provide any notice or opportunity to respond

 9   if the noticed facts are the basis for affirming a removal order, or if those facts merely inform the

10   BIA’s decision to reverse an immigration judge’s decision without forming the explicit basis. See

11   id.

12              215. These provisions are inconsistent with the requirement that factfinding take place in

13   the trial court. See 8 U.S.C. § 1229a(a)(3), (b)(1); 8 C.F.R. § 1003.1(d)(3). The provisions are also

14   contrary to the way normal appellate courts function, and deprive noncitizens of the opportunity to

15   be heard and present evidence on facts that they reasonably dispute.

16              216. Official documents or facts from government sources may contain incorrect or

17   disputable material. For example, the Rule explicitly contemplates that the BIA will deem State

18   Department Reports an “official government source[],” see 85 Fed. Reg. at 81,602, even though

19   they go to the central issues in a fear-based case, are subject to interpretation and rebuttal, and are

20   not accepted as fact. Cf. Galina v. INS, 213 F.3d 955, 958 (7th Cir. 2000) (stating that it would be

21   inappropriate for the BIA to “give conclusive weight to statements in [State Department] reports

22   that not only are not incontestable, but also are not even facts”). Moreover, Department of State

23   reports are increasingly politicized,34 yet the Rule does not ensure that noncitizens will have an

24   opportunity to show that they are reasonably disputed.

25              217. This is a serious problem the agency failed to adequately consider. In vacating

26         34
           See, e.g., Asylum Research Center, Comparative Analysis of US Department of State
27   Country Reports on Human Rights Practices (2016-2019) (Oct. 21, 2020), https://bit.ly/35n135K;
     Catholic Legal Immigration Network, Inc., Department of State Country Report on Human Rights
28   Practices: Honduras: Comparison Chart: 2016 and 2019 (Oct. 20, 2020), http://bit.ly/3bmcb6L.

                                                        53
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 57 of 90



 1   denials of both asylum and relief under the Convention Against Torture, the Ninth Circuit has

 2   repeatedly made clear that the Mexican government’s supposed efforts “to combat drug cartels

 3   and the corruption of public officials” obscure the reality of ongoing, systemic violence, torture,

 4   and corruption in that country. Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1184-85 (9th Cir. 2020)

 5   (citing earlier cases to the same effect). Current events relevant to removal proceedings, and the

 6   meaning of those events, are therefore very frequently subject to reasonable dispute.

 7           218. The Rule also permits the BIA to consider other unreliable DHS-issued

 8   documents—such as border interviews contained in Form I-213s—as “official documents.” Such

 9   materials invariably present adverse facts that the noncitizen has a right to examine and refute.35

10           219. The Rule offers no administrable definition of “official documents,” or explain what

11   constitutes an “undisputed” fact.

12           220. Even in the limited circumstances in which the Rule provides for notice and an

13   opportunity to respond to the BIA’s judicially noticed facts, the BIA would not remand to the

14   immigration judge. Instead, the noncitizen may only respond in writing to the BIA months or

15   years after the immigration judge issued a decision. The BIA itself will determine the matter in the

16   first instance, which is entirely inconsistent with the function of an appellate court. See 85 Fed.

17   Reg. at 81,651 (new 8 C.F.R. § 1003.1(d)(3)(iv)(B)).

18           221. Commenters explained that the proposal failed to articulate critical aspects of

19   procedures that would apply to the new appellate factfinding process but Defendants largely

20   ignored the serious problems they identified.

21           222. For example, Defendants “recogniz[ed] that parties may disagree over whether a fact

22   is truly undisputed,” but responded that “factual disputes are already a common feature of

23   immigration proceedings and can be resolved under existing law.” Id. at 81,603. But resolving

24   factual disputes is not ordinarily the role of an appellate court. Under existing law, the BIA is not

25
        35
26          See Human Rights Watch, You Don’t Have Rights Here (Oct. 16, 2014),
     https://bit.ly/39a3cmo (reporting CBP officers’ failure to screen protection claims and recording
27   wrong information); see also, e.g., Singh v. INS, 292 F.3d 1017, 1021–24 (9th Cir. 2002)
     (discrediting the reliability of CBP airport interviews as “not sufficient standing alone” to be a
28   reliable impeachment source).

                                                       54
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 58 of 90



 1   empowered to address these factual disputes and lacks a process to resolve them.

 2          223. Given the significant departure from prior practice, Defendants were required to

 3   have articulated a more detailed justification for their approach. They did not.

 4          224. Defendants also failed to consider the serious harm the Rule would inflict on people

 5   in removal proceedings and legal service providers placed in the position of defending against the

 6   BIA’s new factfinding and prosecutorial role. Defendants assert that parties will have an

 7   opportunity to respond but that opportunity is limited to when the BIA reverses on the basis of

 8   new facts. 85 Fed. Reg. at 81,604.

 9          225. Defendants also disregarded the fact that the noncitizen’s only recourse is to appeal

10   the BIA’s factfinding to the courts of appeals or pursue otherwise unnecessary motions practice.

11   These options will only prolong proceedings and negate any purported gains.

12                 7.      Authority for BIA to Affirm on Any Basis in the Record

13          226. The Rule permits the BIA to affirm the underlying decision of the immigration

14   judge on “any basis” supported by the record, including on the basis of “undisputed” facts or

15   “facts that are not reasonably subject to dispute, such as undisputed facts in the record,” 85 Fed.

16   Reg. at 81,651 (new 8 C.F.R. § 1003.1(d)(3)(v)). This allows impermissible factfinding by the

17   BIA and deprives noncitizens of the opportunity to challenge those determinations in the first

18   instance.

19          227. The Rule effectively permits a second adjudication of cases on issues the parties did

20   not address in the appeal because it does not limit to the “bases” upon which the BIA may affirm.

21   The Rule even allows the BIA to affirm denials on the basis of facts unrelated to the immigration

22   judge’s decision. Such facts may not have been developed or even considered by the immigration

23   judge, much less rebutted in prior proceedings.

24          228. The Attorney General’s recent decision in Matter of A-C-A-A-, makes matters

25   worse. It bars reliance on immigration judge level stipulations or concessions by DHS. In

26   combination with this Rule, the BIA could find that an element that was uncontested below was

27   nonetheless insufficiently proven, and then affirm the immigration judge’s denial on that basis,

28   without ever giving the noncitizen an opportunity to address the issue. Defendants completely
                                                       55
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
             Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 59 of 90



 1   ignored comments that the Rule would invite improper factfinding on issues reasonably subject to

 2   dispute or create absurd results when applied with Matter of A-C-A-A-.

 3            229. The Rule does not adequately explain Defendants’ departure from prior practice.

 4   Defendants note that federal appellate courts may affirm the lower court on any basis in the

 5   record. 85 Fed. Reg. at 81,607. But even assuming the systems are comparable, federal appellate

 6   courts do not affirm where one party never had notice or the opportunity to respond to a disputed

 7   fact.

 8            230. Defendants also disregarded legal service providers’ comments that the Rule’s

 9   changes would require them to brief every issue that could potentially be considered, expanding

10   briefing and requiring more time, more resources, and more requests for extensions, replies, or

11   enlarged briefs. These consequences of the Rule negate any purported efficiency justifications.

12   Defendants responded that an appealing party must address all relevant issues, 85 Fed. Reg. at

13   81,608; this not only misses the point but also reveals the extent to which Defendants ignored that

14   noncitizens will, at least sometimes, be the appellee.

15                  8.     Changes to the Availability of Remand for Voluntary Departure

16            231. The Rule eliminates the BIA’s ability to remand a case to an immigration judge

17   “solely to consider a request for voluntary departure” or to provide instructions (i.e., “advisals”)

18   for complying with a grant of voluntary departure. 85 Fed. Reg. at 81,589 (new 8 C.F.R.

19   § 1003.1(d)(7)(ii)(E)). Instead, the Rule authorizes the BIA to decide a request for voluntary

20   departure as long as it was preserved below, regardless of which party appealed. Id. (new 8 C.F.R.

21   §§ 1003.1(d)(7)(iv), 1240.26(k)(1)). When the BIA grants voluntary departure, the Rule requires

22   that bond be posted within ten days of the order if served by mail or five days if served

23   electronically. Id. (new 8 C.F.R. § 1240.26(k)(4)). The BIA is also responsible for advising the

24   recipient of the terms of the voluntary departure order. Id.

25            232. Voluntary departure is a discretionary benefit for which the noncitizen must show,

26   among other things, five years of “good moral character,” a standard that involves intensive fact

27   finding and balancing of numerous favorable and unfavorable factors. 8 U.S.C. § 1229c(b)(1)(B);

28   Campos-Granillo v. INS, 12 F.3d 849, 852 (9th Cir. 1994). The Rule allows the BIA to consider
                                                       56
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 60 of 90



 1   these factual questions in the first instance and to do so based on an incomplete record.

 2           233. Some forms of immigration relief, such as withholding of removal and protection

 3   under CAT, do not require a showing of “good moral character,” or any discretionary assessment.

 4   These forms of relief may be based on records before the immigration judge that might not include

 5   any evidence relevant to a determination on voluntary departure. If an immigration judge grants

 6   other relief and does not reach the alternative request for voluntary departure, the noncitizen will

 7   not have developed any facts in support of the request. Immigration judges ordinarily would not

 8   entertain testimony on an issue that they do not intend to reach, especially if they intend to grant a

 9   primary application.

10           234. But under the Rule, immigration judges must develop the record on voluntary

11   departure for all applicants who are apparently eligible so that the BIA can make decisions with

12   respect to voluntary departure in the first instance. This is terribly inefficient because it forces all

13   immigration judges to develop a voluntary departure record in case DHS appeals the grant of

14   some other relief, and the BIA sustains.

15           235. The Rule also creates the risk of inadvertent non-compliance. The Rule requires the

16   BIA to give advisals about the consequences of failing to comply with voluntary departure but

17   does not explain how the BIA will do this in the context of a paper-based appellate process in

18   which the noncitizen never appears in person. By contrast, in-person advisals by an immigration

19   judge are conducted in the noncitizen’s native language and permit the noncitizen to ask

20   questions.

21           236. “Voluntary departure is an agreed-upon exchange of benefits, much like a settlement

22   agreement.” Dada v. Mukasey, 554 U.S. 1, 19 (2008). For that reason, immigration judges “shall

23   advise the [noncitizen]” of all the boilerplate conditions, including the conversion of the voluntary

24   departure order into a removal order for failure to comply, as well as any additional terms “beyond

25   those specifically enumerated” before granting voluntary departure. 8 C.F.R. § 1240.26(c)(3).

26   Only after the conditions are “set forth” can the noncitizen accept or refuse the grant of voluntary

27   departure. Id. The Rule abandons these safeguards that exist only in in-person hearings.

28           237. The Rule’s five- or ten-day bond requirement is woefully insufficient when such
                                                        57
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 61 of 90



 1   substantial rights are at stake. It is very unlikely that applicants would even receive the BIA order

 2   within sufficient time to post the bond, especially factoring in mail delays. Even if the BIA

 3   institutes e-filing, these problems will persist because many indigent noncitizens do not have

 4   regular access to the internet. The situation will be even more challenging for detained noncitizens

 5   who routinely encounter problems with detention centers’ mail systems and rarely have internet

 6   access.

 7             238. The Rule is also arbitrary because it gives noncitizens just days to pay a substantial

 8   sum of money even though noncitizens may wait months or years for a BIA decision, often

 9   without work authorization. And under the Rule, a one-week delay in collecting the funds is likely

10   to result in the conversion of voluntary departure into a removal order. For someone who sought

11   voluntary departure in order to pursue family reunification through consular processing from

12   abroad, the consequence of this one-week delay will be ten years of family separation because of a

13   statutory bar to reentry following a removal order. See 8 U.S.C. § 1182(a)(9)(A)(ii). Defendants

14   failed to consider this serious problem.

15             239. The Rule also does not afford the opportunity to challenge lack of notice, seek

16   additional time, or request an appropriate amendment to the terms of a voluntary departure order.

17   With just a written advisal, BIA members will not even be able to ensure that the noncitizen can

18   read and understand the order.

19             240. As a result of the Rule, countless voluntary departure applications will be denied on

20   an insufficient record or converted to removal orders for non-compliance. Those who suffer these

21   harsh consequences have no recourse: The INA bars further appeal to a circuit court. See 8 U.S.C.

22   §§ 1229c(f); 1252(a)(2)(B)(i). Requests for amendments are also impossible because filing a

23   motion to reopen or reconsider at the BIA will result in termination of voluntary departure. 85

24   Fed. Reg. at 81,656 (new 8 C.F.R. § 1240.26(k)(4)). Defendants did not give adequate weight to

25   these serious consequences.

26             241. Defendants did not offer a reasoned response to comments raising these concerns.

27   Instead, Defendants relied on the incorrect assumption that the noncitizen would have necessarily

28   developed the record for voluntary departure before the immigration judge, and that the “[t]he
                                                        58
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 62 of 90



 1   requirements for [voluntary departure] . . . involve determinations that the [BIA] already makes.”

 2   85 Fed. Reg. at 81,640. But while the BIA may review questions relating to good moral character,

 3   it does not make such determinations in the first instance.

 4          242. Defendants made only a slight revision to the proposed Rule in response to the

 5   problems commenters identified. The final Rule allows the BIA to grant voluntary departure even

 6   where the request was not developed before the immigration judge because alternate relief was

 7   granted, see id. at 81,641. That does not solve the problems with the Rule; the BIA will still be

 8   unable to determine a noncitizen’s eligibility for relief if the issue of good moral character was not

 9   before the immigration judge.

10          243. Defendants entirely disregard concerns that issuing a notice written in English, and

11   delivered by mail—which requires possibly indigent individuals to post a bond within days— will

12   lead to unjust conversions of voluntary departure grants to orders of removal. See id. Defendants

13   refuse to acknowledge the significant difference between an oral advisal, with an interpreter and

14   the ability to ask questions, and a letter received in the mail months or years after the individual

15   last appeared before the immigration judge.

16                 9.      Changes to Remand for Background Checks

17          244. Background checks (also called “biometrics”) are required for most forms of

18   immigration relief. 8 C.F.R. § 1003.47(b). Under the Rule, the BIA must now “hold” a

19   noncitizen’s case for up to 180 days until DHS reports the results of the background checks

20   instead of remanding to the immigration judge. 85 Fed. Reg. at 81,651–52 (new 8 C.F.R.

21   § 1003.1(d)(6)(ii)). Respondents must await instruction from DHS to complete background

22   checks. Id. If the respondent fails to respond to DHS’s instructions within 90 days (or 120 days,

23   with one 30-day extension), the application will be deemed abandoned. 85 Fed. Reg. at 81,651–52

24   (new 8 C.F.R. § 1003.1(d)(6)(ii)).

25          245. This new process only harms noncitizens. It provides no recourse to the noncitizen if

26   the application is wrongfully deemed abandoned. See id. But if DHS fails to timely complete

27   background checks, the case will be remanded to the immigration judge. Id.

28          246. These changes abandoned safeguards which previously required DHS to notify the
                                                       59
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 63 of 90



 1   respondent in person at an immigration court hearing of the background check requirements and

 2   provide instructions for compliance, and for the immigration judge to “specify for the record when

 3   the respondent receives” this information, along with a warning about the consequences of failing

 4   to do so. 8 C.F.R. § 1003.47(d). Under the Rule, if background checks are outstanding months or

 5   even years after relief was first sought before the immigration judge, DHS will mail out

 6   instructions.

 7          247. Completing background checks requires travel to a particular law enforcement

 8   agency or DHS office. Many people face obstacles during the process and require additional time.

 9   Notices sent by mail may be delivered to the wrong address, or may be mailed with insufficient

10   time for completion.

11          248. Under the Rule, the BIA is authorized to order removal based on noncompliance

12   with a technical requirement that may be exceedingly difficult to satisfy. Deeming a fully-

13   adjudicated and granted application, such as asylum, abandoned in these circumstances is

14   unnecessarily harsh and will prevent many noncitizens from receiving the relief they have already

15   been granted. Defendants failed to give adequate weight to this serious problem.

16                   10.    Elimination of the BIA’s Self-Certification Authority

17          249. The Rule eliminates the BIA’s self-certification authority that BIA historically used

18   to cure untimely appeals or other filing defects based on extraordinary circumstances, and to

19   review decisions that were not appealed despite clear errors or misconduct committed by the

20   immigration judge. See 8 C.F.R. § 1003.1(c). This change will make it practically impossible to

21   access the appellate process in some circumstances. Many noncitizens—especially those who are

22   detained or pro se— will be denied the opportunity to appeal adverse decisions, or will need to use

23   their single motion to reopen to challenge technical defects and delays beyond their control.

24          250. Defendants do not have a reasoned basis for eliminating the BIA’s ability to cure

25   minor defects. Defendants claim that such authority lacks clear standards and assert without

26   evidence that self-certification authority has been applied inconsistently or abusively. 85 Fed. Reg.

27   at 81,596. As commenters showed, Defendants’ premise is wrong. The BIA’s self-certification

28   authority is “uncommonly used” and “allows the BIA to correct injustices” like mail delays
                                                      60
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 64 of 90



 1   outside the parties’ control.36

 2             251. Defendants do not adequately explain their refusal to consider obvious alternatives

 3   like issuing a clearer standard. Defendants contend that BIA members have “disregard[ed]”

 4   existing standards, and there is “no effective check on its usage.” 85 Fed. Reg. at 81,596. They

 5   offer no evidence to support these contentions. Nor do they explain why it is reasonable to burden

 6   noncitizens and their counsel to solve a purported problem of the BIA’s own making.

 7             252. Moreover, commenters explained that the Rule would disproportionally impact pro

 8   se individuals. In response, Defendants merely repeated the assertions that most noncitizens are

 9   represented on appeal and that the BIA Pro Bono Project is an effective backstop. See 85 Fed.

10   Reg. at 81,596–97. These excuses do not suffice.

11             253. Defendants failed to consider Rule’s impact on detained noncitizens. Many factors

12   beyond the control of noncitizens in detention might prevent them from timely filing a notice of

13   appeal. For example, detained noncitizens face challenges such as mail processing delays,

14   lockdowns due to illness, and lack of access the commissary to purchase stamps. The Rule

15   eliminates an important remedy for these situations.

16                   11.     Immigration Judge Certification of BIA Decisions

17             254. The Rule establishes a so-called “quality assurance certification process” that

18   permits “an immigration judge to certify BIA decisions” that reverse the immigration judge’s prior

19   decision “for further review by the Director in situations in which the immigration judge alleges

20   that the BIA made an error.” 85 Fed. Reg. at 81,590. The Rule permits the Director, an

21   administrator charged with the day-to-day management of EOIR,37 to then decide the legal dispute

22   between the immigration judge and the BIA, including by issuing “a precedent decision.” 85 Fed.

23   Reg. at 81,653.

24             255. This procedure allows an immigration judge to attempt to overturn a ruling in favor

25   of one the parties before it, placing the immigration judge in the position of advocating against

26

27       36
              See, e.g., AILA Comment at 13.
         37
28            See 8 C.F.R. § 1003.0(b); see also supra Part IV.

                                                        61
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 65 of 90



 1   one of the litigants. As former immigration judges explained in their comment, “[i]t is wholly

 2   inappropriate for a trial judge to have the authority to appeal from an appellate tribunal’s decision

 3   which reverses her/him . . . . Immigration judges are neutral arbitrators, not parties in the cases

 4   they hear.”38

 5           256. Absent specific delegation of authority from the Attorney General, the EOIR

 6   Director is prohibited from adjudicating cases. 8 C.F.R. § 1003.0(c). The Rule’s new “quality

 7   assurance certification process” establishes a substantive process of reviewing and reversing BIA

 8   decisions, see 85 Fed. Reg. at 81,590, and thus falls squarely within section 1003.0(c)’s

 9   prohibition on Directorial adjudication without delegation by the Attorney General.

10           257. The Rule does not cite any authority that confers on the Director the authority to

11   adjudicate cases. It asserts that “[r]eviewing certified cases falls within the ‘such other authorities’

12   provided to the Director by the Attorney General,” contained in 8 C.F.R. § 1003.0(b)(1)(ix), and

13   also points to 8 C.F.R. § 1003.1(e)(8)(ii). 85 Fed. Reg. at 81,626. But neither provision delegates

14   to the Director the authority to review BIA decisions in the way the Rule permits.

15           258. In particular, 8 C.F.R. § 1003.0(b)(1)(ix) provides that the Director may “[e]xercise

16   such other authorities as the Attorney General may provide.” This general statement only leaves

17   open the possibility that the Attorney General will delegate additional powers to the Director. It

18   does not itself delegate any authority, let alone the authority that the Rule attempts to grant to the

19   Director. See 85 Fed. Reg. at 81,590. In all events, the recognition that the Attorney General could

20   delegate other authorities does not override section 1003.0(c)’s explicit prohibition on the Director

21   adjudicating immigration cases.

22           259. Nor does the Rule itself constitute a delegation, because it was signed by the

23   Director of EOIR rather than the Attorney General. 85 Fed. Reg. at 81,656; see 8 C.F.R.

24   § 1003.0(c) (limiting the authority of the Director to adjudicate cases “[e]xcept as provided by

25   statute, regulation, or delegation of authority from the Attorney General,”).

26           260. Defendants also cite 8 C.F.R. § 1003.1(e)(8)(ii) but that provision does not authorize

27      38
            Public Comment of Round Table of Immigration Judges at 10–11 (Sept. 24, 2020),
28   http://bit.ly/3oFfRE8.

                                                        62
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 66 of 90



 1   the Director to adjudicate cases, as the Rule contemplates. That delegation merely allows the

 2   Chairman of the BIA to refer cases to the Director if a decision has not issued “within the

 3   established time limits,” id., in order to “ensure that adjudications are conducted in a timely

 4   manner.” 84 Fed. Reg. 44,537, 44,539 (Aug. 26, 2019). This is a narrow exception to the general

 5   prohibition on the Director’s ability to adjudicate cases. Id.

 6            261. No existing delegation authorizes the Director to review of BIA decisionmaking as

 7   the “quality assurance certification process” requires. The Rule therefore conflicts with 8 C.F.R.

 8   § 1003.0(c)’s prohibition on the Director engaging in such adjudication and is in excess of the

 9   Director’s authority.

10            262. The “quality assurance certification process” is also arbitrary and capricious.

11   Defendants claim that the Rule “do[es] not create a higher secondary appellate review body.” 85

12   Fed. Reg. at 81,625, but that is exactly what it does. The Rule creates a new form of appellate

13   review because it grants the Director power to reverse BIA decisions and “issue a precedent

14   decision” or “remand the case back to the BIA for further proceedings.” Id.

15            263. The certification process is also inconsistent with finality and timely adjudication.

16   There is no timetable for the Director’s decision. There is a high risk of significant delay when a

17   case is certified because the Rule simultaneously assigns to the Director (with few exceptions)

18   every case that has been pending for more than 335 days from the notice of appeal. Those cases

19   would include most if not the vast majority of non-detained case in the past four years. 85 Fed.

20   Reg. at 81,653. Defendants did not seriously consider this problem.39

21            264. Defendants assert that immigration judges cannot “simply certify cases with which

22   they disagree” and that “merely disagreeing . . . is not a basis for certification.” Id. at 81,626. But

23   the Rule allows immigration judges to certify based on their belief that “the BIA decision is

24   clearly contrary to a provision of the INA, any other immigration law or statute, any applicable

25   regulation, or a published, binding decision,” that “the BIA decision is vague, ambiguous,

26   internally inconsistent, or otherwise did not resolve the basis for the appeal,” or that “a material

27
        39
28           See CLINIC Comment at 23.

                                                        63
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 67 of 90



 1   factor pertinent to the issue(s) before the immigration judge was clearly not considered.” Id. at

 2   81,625.

 3          265. The Rule asserts that these are “narrow situations … tailored to quality control.” Id.

 4   That ignores most of the grounds on which the Rule authorizes certification, and mischaracterizes

 5   others. For example, in response to the concern that “an immigration judge could solely object to a

 6   particular legal interpretation and still certify the case,” the Rule states only that this would not

 7   justify certification under the “vagueness” criteria. That response ignores that the Rule permits

 8   allowing certification where an immigration judge believes the BIA decision is contrary to law,

 9   regulation, or published decision. Id. at 81,626.

10          266. Defendants have not established a mechanism to ensure that immigration judges will

11   not abuse this process. They assert “that these procedures will be employed infrequently” because

12   of immigration judges’ busy dockets, see id., but that assertion ignores that having cases remanded

13   negatively reflects on the immigration judge’s job performance, which creates an incentive to

14   certify remanded cases.

15             267. Defendants also arbitrarily refuse to allow the parties to file objections or responses

16   to immigration certifications. Defendants contend that such an opportunity is not required because

17   “the case was likely already briefed to the [BIA] prior to the certification to the Director.” Id. at

18   81,627. But new issues or arguments might be presented in the certification, and the certification

19   may omit an important procedural or substantive fact. Defendant do not identify any examples of

20   courts in which a ruling can routinely be referred for review by a higher adjudicator without an

21   opportunity for the parties to provide a response or context.

22             268. Defendants also claimed that providing an opportunity for the parties to submit

23   briefs opposing the certification would “plac[e] an additional burden on the parties.” Id. at 81,627.

24   This response does not consider the reasonable alternative of allowing optional response briefs,

25   rather than mandatory ones.

26             269. Defendants offer a false comparison between the new certification process and the

27   existing authority of immigration judges to certify their decisions to the BIA. Id.; see 8 C.F.R.

28   § 1003.7. This existing process is simply a means for immigration judges to refer a decision to the
                                                         64
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 68 of 90



 1   ordinary appellate body for review, akin to the process whereby district judges can certify a case
 2   for interlocutory appeal. See 28 U.S.C. § 1292(b). In contrast, the Rule creates a novel situation in
 3   which a judge whose decision has been reversed can ask a non-judicial arbiter to intervene. 85
 4   Fed. Reg. at 81,590.
 5           270. Defendants did not grapple with the ethical implications of converting immigration
 6   judges into advocates seeking to overturn BIA decisions in the cases they are adjudicating.
 7   Defendants attempt to minimize the immigration judge’s role in the certification process as merely

 8   “flagging an issue and relaying it to the Director for examination,” but do not square that

 9   characterization with the requirement that the immigration judge “specify the regulatory basis for

10   the certification and summarize the underlying procedural, factual, or legal basis . . . necessary to

11   relay the immigration judge’s determination of error by the BIA.” Id. at 81,627 (quotation marks

12   omitted).

13           271. The Rule also disregarded the performance metrics established for immigration

14   judges in October 2018, under which they must maintain a low remand rate or risk discipline,

15   reassignment, or termination.40 These metrics create a significant incentive for immigration

16   judges to certify cases.

17           272. Defendants rejected commenters’ concerns even though they insisted elsewhere in

18   the Rule that the BIA should be prohibited from remanding for factfinding because it would

19   interfere with the BIA’s “role as an impartial or neutral arbiter.” 85 Fed. Reg. at 81,605. If

20   requiring further factfinding is improperly partial, an immigration judge petitioning the Director to

21   overrule an opinion in a case before her—a case that could affect her continued employment—

22   cannot possibly be defended as “impartial or neutral.” This internal inconsistency exposes the

23   Rule as arbitrary and capricious.

24

25

26

27      40
            EOIR Performance Plan Adjudicative Employees (March 30, 2018),
28   https://tinyurl.com/y58xmfms.

                                                       65
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 69 of 90



 1                 12.     Referral of Pending BIA Appeals to the EOIR Director

 2          273. With limited exceptions, the Rule “instructs the [BIA] Chairman to refer appeals

 3   pending beyond 335 days to the Director for adjudication,” even if that appeal is days away from a

 4   determination or is particularly complex. 85 Fed. Reg. at 81,591.

 5          274. This provision conflicts with the INA. By statute, removal orders shall be final only

 6   upon the expiration of a noncitizen’s right to appeal the order or “a determination by the Board of

 7   Immigration Appeals affirming such order.” 8 U.S.C. § 1101(a)(47)(B) (emphasis added).

 8          275. The referral provision also conflicts with the prohibition on the Director

 9   adjudicating immigration cases, absent a specific delegation of authority from the Attorney

10   General. See 8 C.F.R. § 1003.0(c).

11          276. The Rule purports to find this delegated authority in 8 C.F.R. § 1003.1(e)(8).

12   According to Defendants, 8 C.F.R. § 1003.1(e)(8), which grants the Director “authority . . . to

13   adjudicate BIA cases that have otherwise not been timely adjudicated,” constitutes “such other

14   authorit[y]” within the meaning of Section 1003.0(b)(1)(ix). See 85 Fed. Reg. at 81,621. But

15   §1003.1(e)(8) which provides authority for the Director to adjudicate cases on far narrower

16   grounds than the Rule permits. Under that section, the Director is permitted to adjudicate cases

17   only when an appeal has been pending before the BIA for more than 90 or 180 days (depending on

18   whether the case is before a single BIA judge or a three-judge panel) from the “completion of the

19   record on appeal.” 8 C.F.R. § 1003.1(e)(8)(i). Even then, the Director may only adjudicate the

20   case if the Chair of the BIA elects to refer the case to the Director. See id. § 1003.1(e)(8)(ii).

21          277. The Rule purports to authorize the Director to adjudicate cases that exceed the

22   Attorney General’s delegation in section 1003.1(e)(8). Section 1003.1(e)(8) authorizes the

23   Director only to adjudicate cases that have been pending 90 or 180 days from the time the record

24   is completed—i.e., after the transcript and record are submitted to the BIA and “any briefs,

25   motions, or other submissions” have been filed. 8 C.F.R. § 1003.1(e)(8)(i). This authority was

26   “limited to only a narrow subset of EOIR cases.” 85 Fed. Reg. at 69,475. The Rule exceeds the

27   explicit limits of that delegation, granting the Director authority to adjudicate any case more than

28   335 days from the filing of the notice of appeal. See 85 Fed. Reg. at 81,622 (335-day period
                                                        66
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 70 of 90



 1   includes “time for transcription, briefing, and adherence to the exiting [sic] 90- or 180-day time
 2   frames for decision”). The Rule effectively allows EOIR to grant itself authority that violates the
 3   delegation from the Attorney General.
 4           278. In so doing, EOIR has assigned itself authority in a large number of cases.
 5   Defendants often do not produce the briefing schedule in non-detained cases for months or even
 6   years after a notice of appeal is filed. In such cases, the Rule shifts adjudication from the BIA to
 7   the Director, even in situations where the BIA never issued a briefing schedule, or where the BIA

 8   had fewer than 90 or 180 days to consider briefs.

 9           279. The median time from a notice of appeal to a BIA decision is approximately 323

10   days and, as a result of COVID-19-related delays, it has become increasingly common for appeals

11   to remain pending for 335 days or longer. See 85 Fed. Reg. at 81,619 (acknowledging the “323-

12   day median case appeal time period”). In fact, a 2015 report shows that appeals of removal

13   decisions averaged around 500 days.41 The Director has thus not only given himself impermissible

14   adjudicatory authority, he has also taken authority away from the BIA in the vast majority of non-

15   detained cases.

16           280. Referral to the EOIR Director will likely lengthen the time to decision. When the

17   EOIR Director receives a case, he or his support staff will need to begin review of the case from

18   scratch—even if the BIA has been working on the case for weeks or months. The Rule does not

19   explain why this is an efficient use of resources. Nor does it offer any reason to believe that the

20   EOIR Director and his staff will be able to adjudicate cases more quickly than BIA members,

21   whose sole responsibility is to adjudicate cases. Tellingly, the Rule does not impose any time

22   limits on the EOIR Director’s consideration of a case. There is no reason to assume that

23   adjudication by the EOIR Director will be any faster than BIA adjudication.

24           281. Defendants asserted that the Director will decide “few, if any” appeals under the

25   new Rule. 85 Fed. Reg. at 81,619. But Defendants acknowledge that the median case appeal takes

26
        41
27         Government Accountability Office (GAO), Immigration Courts, Actions Needed to Reduce
     Case Backlog and Address Long-Standing Management and Operational Challenges at 33, Fig. 7,
28   (June 2017), https://bit.ly/2Xsp7Qi.

                                                       67
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 71 of 90



 1   323 days, 85 Fed. Reg. at 52,508 n.39, meaning the Director could potentially decide thousands of

 2   appeals each year. And if the Director does not actually handle many appeals under his new

 3   referral authority, the change will also do little, if anything, to address backlogs.

 4          282. Commenters expressed concern that too many appeals, especially complex ones,

 5   will take longer than 335 days and so will be referred to the Director. Defendants responded by

 6   suggesting that, “for such cases that are atypical” or where “it would be appropriate for the BIA to

 7   devote additional time to completing adjudication,” the BIA can take extra time without triggering

 8   the referral obligation. Id. at 81,622 (citing 8 C.F.R. § 1003.1(e)(8)(ii)). But

 9   Section 1003.1(e)(8)(ii) permits the BIA to extend the amount of time it has to render a decision

10   only once the record has been completed, only for exigent circumstances as determined by the

11   BIA Chairman, and only for 60 days. In any case, the 335-day clock runs from the time the appeal

12   is filed, not from the time the record has been completed. See 85 Fed. Reg. at 81,653. The Rule

13   does not identify any authority that would permit the BIA to stop the 335-day clock where delays

14   occur during the completion of the record.

15          283. The Rule does identify certain reasons for delay that are exempt from the 335-day

16   referral requirement, see id. at 81,622, but does not explain why the Rule allows for some

17   exceptions and not others. It also does not address whether these exceptions will reach a

18   significant number of cases or explain the implications for the BIA’s caseload.

19          284. Defendants also did not adequately consider the costs of adjudication by a non-BIA

20   member. The Director has no formal training or expertise in adjudicating appeals, and need not

21   even be an attorney (as BIA members must, see 8 C.F.R. § 1003.1(a)(1)). This creates a

22   substantial risk that the Director may issue erroneous decisions on some of the most complicated

23   issues pending before the BIA.

24          285. The Rule does not explain how the Director will deal with the volume of cases that

25   will be mandatorily referred under the Rule, except to say that the Director will rely on qualified

26   staff. See 85 Fed. Reg. at 81,621. That is no answer. The Director is also responsible for “ensuring

27   the [BIA] itself has sufficient staff,” id., so there is no reason the caseload concerns that

28   purportedly animate the Rule would not be better addressed by the addition of staff at the BIA.
                                                        68
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 72 of 90



 1           286. Finally, Defendants did not grapple with commenters’ concerns that referral to the

 2   Director will deepen the politicization of the various immigration agencies and cast doubt on the

 3   BIA’s impartiality. Defendants dismissed these concerns out of hand as nothing more than “ad

 4   hominem dislike, crude suppositions, and unfounded, tendentious accusations of bias.” 85 Fed.

 5   Reg. at 81,621. But it is hardly an ad hominem attack to observe that placing adjudications in the

 6   hands of a policymaker is inconsistent with neutral judicial process.

 7                 13.     Mandatory Timelines and Other Changes for Adjudication of BIA

 8                         Appeals

 9           287. The Rule arbitrarily imposes mandatory internal deadlines for adjudicating BIA

10   appeals. Among other things, it requires initial screening for summary dismissals to be completed

11   within 14 days of filing and a decision to be issued within 30 days. It also requires a single BIA

12   member to determine within 14 days whether to adjudicate the case in a single-member decision

13   or assign it to a three-member panel, reserved for more complex review. See 85 Fed. Reg. at

14   81,652–53 (new 8 C.F.R. § 1003.1(e)(8)(i)). A single BIA member can affirm the immigration

15   judge in a two-sentence boilerplate opinion (known as an “affirmance without opinion” or

16   “AWO”), which is ordinarily not issued in a three-member decision.42 The Rule eliminates the

17   requirement for immigration judges to review the transcript of an oral decision to correct mis-

18   transcribed language or other errors before it is sent to the parties, which is currently required to

19   be completed with 14 days of receipt. Id. at 81,638 (new 8 C.F.R. § 1003.5).

20           288. Imposing these arbitrary adjudication timelines pressures screeners to review cases

21   quickly rather than thoroughly. The result will be erroneous summary dismissals and AWOs. This

22   is especially true because the BIA is already incentivized to adjudicate cases quickly in light of the

23   90- and 180-day adjudication requirements. The Rule will ultimately lead to more federal court

24   appeals and remands back to the BIA.

25           289. Defendants deflected commenters’ concerns about these issues by mischaracterizing

26   the commenters’ concerns as attacks on the BIA members’ competency and integrity. 85 Fed.

27      42
          See 8 C.F.R. §§ 1003.1(e)(4) (6); Affirmance Without Opinion, Referral for Panel Review,
28   and Publication of Decisions as Precedents, 84 Fed. Reg. 31,463 (July 2, 2019).

                                                       69
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 73 of 90



 1   Reg. at 81,617. Defendants also claimed that there was no meaningful difference between

 2   requiring screeners to adjudicate cases “promptly,” which the previous regulations required, and a

 3   fixed, 14- or 30-day deadline. Id. Finally, Defendants dismissed comments that the recently issued

 4   case management procedures, which already established the Rule’s timelines, failed to result in

 5   improved efficiency. Id. None of these justifications meaningfully respond to commenters’

 6   concerns.

 7            290. The elimination of the immigration transcript review is particularly

 8   counterproductive. EOIR contractor Booz Allen Hamilton reported that the issuance of oral

 9   decisions actually contributes to inefficiencies in adjudicating cases because it prevents both the

10   parties and the BIA from deliberating on the issues of the case.43 The Rule does not mention this

11   countervailing data. In fact, Defendants stated that removing the transcript review process “will

12   not affect the quality of transcriptions” at all. 85 Fed. Reg. at 81,639. Defendants did not explain

13   why limiting the 14-day review process would reduce inefficiencies as compared to alternatives

14   such as hiring more transcribers to produce transcripts in a timely manner after the immigration

15   judge’s review.

16            291. Defendants also dismissed concerns that litigation at the courts of appeals would

17   increase due to inaccurate or defective transcripts, thereby harming both noncitizens and their

18   advocates, such as Plaintiffs.

19           D.     Defendants Failed to Comply with Federalism Certification Requirements

20            292. Before issuing a rule that will have “substantial direct effects on the States, on the

21   relationship between the national government and the States, or on the distribution of power and

22   responsibilities among the various levels of government,” a federal agency must assess the rule’s

23   federalism impacts, consult with state and local officials, and certify that it has done so. Exec.

24   Order No. 13132, § 1(a), 64 Fed. Reg. 43,255 (Aug. 4, 1999).

25            293. Defendants failed to examine the federalism implications of withdrawing sua sponte

26   reopening authority. Crime-based grounds of removal sit at the intersection of state and federal

27
        43
28           See Booz Allen Hamilton Report at 18, 25.

                                                        70
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 74 of 90



 1   interests. While state convictions trigger federal deportation grounds, it is well-settled that

 2   vacaturs based on “procedural or substantive defect[s] in the underlying proceedings” eliminate

 3   those deportation grounds. Matter of Pickering, 23 I. & N. Dec. 621, 624 (BIA 2003). The Rule

 4   upsets this balance by making removal orders based on state convictions permanent in many

 5   cases—even where the state has deemed the conviction legally invalid.

 6          294. Relatedly, the Rule undermines the efficacy of state-level efforts to undo

 7   unconstitutional convictions, and grant clemency where appropriate, for noncitizens facing

 8   deportation as a result of the state’s own criminal systems. For example, California enacted

 9   legislation creating a means by which to challenge legal defects in old criminal proceedings,

10   expressly contemplating its use by noncitizens with removal orders. See Cal. Penal Code §§

11   1473.7(a)(1) (allowing motion to vacate “due to prejudicial error” affecting noncitizen’s ability to

12   understand immigration consequences), (b)(2) (allowing filing of motion after notice of a final

13   removal order). Defendants gave no consideration to states’ legitimate investments in such

14   measures.

15          295. Indeed, despite such clear effects on the states, Defendants claim without further

16   explanation that the Rule “would not have sufficient federalism implications to warrant the

17   preparation of a federalism summary impact statement.” 85 Fed. Reg. at 81,650.

18         E.      Defendants Failed to Comply With the Regulatory Flexibility Act.

19          296. The Regulatory Flexibility Act (“RFA”), 5 U.S.C. § 601 et seq., requires federal

20   agencies to conduct a “regulatory flexibility analysis” analyzing how rules they promulgate will

21   affect “small entities,” and to publish final versions of that analysis. 5 U.S.C. § 604.

22          297. Plaintiff Centro Legal is an example of a “small entity” under the RFA because it is

23   a “not-for-profit enterprise which is independently owned and operated and is not dominant in its

24   field.” 5 U.S.C. § 601(4).

25          298. An agency can forgo a regulatory flexibility analysis “if the head of the agency

26   certifies that the rule will not . . . have a significant economic impact on a substantial number of

27   small entities” and publishes that certification, “along with a statement providing the factual basis

28   for such certification,” in the Federal Register when it publishes the final Rule. 5 U.S.C. § 605(b).
                                                       71
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 75 of 90



 1          299. Defendants did not conduct a regulatory flexibility analysis of the Rule. Rather, “the

 2   Department”—not the head of the agency—issued an uncertified statement that the Rule “will not

 3   have a significant economic impact on a substantial number of small entities.” 85 Fed. Reg. at

 4   81,650. Defendants likewise did not publish “a statement providing the factual basis” for the

 5   Department’s claim that the Rule does not significantly impact small entities. See id.

 6          300. Defendants asserted that the Rule has no adverse impact on small entities because

 7   the Rule “does not limit the fees [practitioners] may charge, or the number of cases a

 8   representative may ethically accept under the rules of professional responsibility.” 85 Fed. Reg. at

 9   81,645. They also contended that “[t]he rule will not economically impact representatives of

10   [individuals] in immigration proceedings.” Id. at 81,646. These responses do not meaningfully

11   address the significant, adverse impacts the Rule will have on the number of cases that small

12   entities are able to handle, their ability to secure ongoing funding, and other consequences—all

13   points that commenters raised.44

14          301. Defendants also contend that portions of the Rule apply only to individuals and not

15   entities. See 85 Fed. Reg. at 81,646. This contention disregards the direct harm to Plaintiffs and

16   the indirect harm as a result of the Rule’s impact on the populations they serve. “Congress took

17   steps to ensure that pro bono legal services of the type that the Organizations provide are available

18   to asylum seekers.” E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742, 768 (9th Cir. 2018)

19   (citing 8 U.S.C. § 1158(d)(4)(A)-(B)); see also 8 U.S.C. § 1229(a)(1)(E), (b)(1)-(2). The Rule

20   impedes Plaintiffs’ and similar organizations’ efforts to provide this congressionally contemplated

21   pro bono service. And in all events, “small entities” can be affected by or otherwise regulated by a

22   Rule simply by virtue of their contractual relationships with their clients. See Aeronautical Repair

23   Station Ass’n, Inc. v. F.A.A., 494 F.3d 161, 176-77 (D.C. Cir. 2007) (distinguishing the two

24   44
        See Public Comment of ILRC at 12 (September 25, 2020) (stating that the Rule “will create a
25   staggering cost to legal advocates offering representation to protect procedural due process rights
     to immigrants in removal proceedings.”), https://bit.ly/38YdUxr; Public Comment of Safe
26   Horizons at 9 (September 25, 2020) (explaining that the changes imposed by this Rule “will in
     turn place an even greater burden on nonprofit organizations such as ours” and will ultimately
27   result in the organizations being forced to turn away potential clients as a result of the
     organization’s limited resources), https://bit.ly/3nUeUa9.
28
                                                      72
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 76 of 90



 1   Circuit decisions cited by Defendants in the Rule).

 2          302. Defendants’ failure to comply with the certification requirements under § 605(b) of

 3   the RFA was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law

 4   under the APA. See Northwest Min. Ass’n v. Babbitt, 5 F. Supp. 2d 9, 16 (D.D.C. 1998)

 5   (remanding Rule to the agency due to violation of § 605(b)).

 6   IV.   The Rule Harms Plaintiffs

 7          303. Plaintiffs Centro Legal, ILRC, Tahirih, and RAICES are non-profit organizations

 8   that provide legal services to noncitizens, advocate on behalf of immigrant communities, and

 9   provide training and educational programming to immigration practitioners and/or immigrant

10   communities. They each have significant reliance interests at stake because they have structured

11   their missions, operations, budgets, and plans based on the law as it existed before the recent

12   barrage of rulemaking, and with the expectation that Agencies will not arbitrarily and capriciously

13   change regulations governing EOIR proceedings. The changes imposed by the Rule will cause

14   Plaintiffs substantial harm.

15         A.      The Rule Frustrates Plaintiffs’ Missions

16          304. Each of the Plaintiffs shares a mission to support and provide legal services to as

17   many low income and vulnerable noncitizens as possible, including to asylum seekers. The Rule

18   frustrates Plaintiffs’ missions by making changes that increase the likelihood that noncitizens will

19   be unable to vindicate their legal rights and pursue relief for which they are eligible. The Rule

20   eliminates critical procedural devices that are currently used to correct fundamental miscarriages

21   of justice, to allow individuals to receive relief from deportation for which they qualify, and to

22   avoid dramatic consequences like deportation to death or torture. Many of the Rule’s changes

23   deny noncitizens a fair opportunity to present evidence. By eviscerating adjudicators’ ability to

24   manage their own proceedings, the Rule will lead to an increase in the backlog of cases in the

25   immigration courts and the BIA, which will delay relief for noncitizens and could result in

26   removal of people who are entitled to relief.

27          305. The Rule also frustrates Plaintiffs’ missions by reducing the number of clients that

28   Plaintiffs can serve. For example, BIA appeals will be significantly more resource intensive.
                                                       73
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 77 of 90



 1   Before the Rule, the record before the BIA was closed, and the briefing in nondetained cases was

 2   sequential. Because the Rule allows the BIA to engage in factfinding and to affirm an immigration

 3   judge’s decision on any basis, puts new limits on extensions of time for BIA briefing, and requires

 4   simultaneous briefing, Plaintiffs’ ability to present the strongest case in a 25-page brief will be

 5   severely compromised. Although the Rule affects all Plaintiffs who provide representation in BIA

 6   appeals, this will be particularly devastating to Tahirih’s Atlanta office, which was opened in

 7   January of 2018 with the intent of focusing on BIA appeals. The combined effect of the changes in

 8   the Rule will make it essentially impossible for Tahirih to take on BIA appeals for noncitizens

 9   who appeared pro se or with other counsel in immigration court.

10          306. The Rule also hinders Plaintiffs’ ability to leverage pro bono attorneys to serve more

11   clients. For example, before the Rule, Tahirih routinely referred BIA appeals to pro bono

12   attorneys. The changes to the briefing schedule and the increased complexity of BIA appeals will

13   make it virtually impossible to recruit pro bono attorneys for those matters. Asking a pro bono

14   attorney to take an appeal on a closed record with the possibility of a 90-day extension of time is

15   much different than an appeal that must cover all issues raised in the immigration court and is

16   subject to additional factfinding, simultaneous briefing, and for which only a one-time extension

17   of 14 days is possible.

18          307. Similarly, the lack of availability of administrative closure will reduce the number of

19   cases that Plaintiffs can accept. Before the Rule, Plaintiffs representing noncitizens in removal

20   proceedings and before USCIS were able to focus on the USCIS proceedings and administratively

21   close the removal proceedings. Now, Plaintiffs will have to pursue both tracks at the same time,

22   which is particularly wasteful of Plaintiffs’ resources because USCIS proceedings may moot the

23   removal proceedings. Two-track cases are also more difficult to place with pro bono attorneys.

24   This is particular true for U visa cases due to prolonged delays at USCIS. Because removal

25   defense is much more resource intensive than USCIS proceedings, Plaintiffs will have to reduce

26   the number of clients they serve.

27          308. In short, the Rule makes immigration representation more uncertain, costly, resource

28   intensive, and complex. It will hinder Plaintiffs’ ability to manage their caseloads, which will
                                                       74
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 78 of 90



 1   necessarily result in a reduced capacity to provide direct representation to clients. The Rule itself

 2   will make it much more difficult for noncitizens to obtain relief for which they are eligible. These

 3   results of the Rule all frustrate Plaintiffs’ missions.

 4         B.       The Rule Diverts Resources from Plaintiffs’ Core Programs

 5           309. The Rule is causing and will continue to cause Plaintiffs to divert resources from

 6   their core programs. Before the effective date of the Rule, each Plaintiff had to expend significant

 7   resources—including by diverting resources from its core programs—to analyze and interpret the

 8   Rule, screen existing cases to determine whether immediate action needed to be taken before the

 9   Rule took effect, create new informational materials and resources to address the Rule, and

10   provide training to its attorneys and staff.

11           310. Additionally, several of the Plaintiffs provide training and support to other legal

12   services providers, practitioners, and/or directly to immigrant communities, which will require

13   them to expend substantial resources in the near term on tasks such as drafting client alerts,

14   designing and hosting webinars, and updating any website content concerning removal

15   proceedings and BIA appeals.

16           311.   Likewise, all Plaintiffs anticipate needing to rework their existing training materials

17   to ensure their staff understand the entire gamut of the Rule’s new substantive and procedural

18   requirements, which will take a tremendous amount of time and workforce effort that the Plaintiffs

19   cannot afford to spare. This will be especially burdensome for Plaintiff ILRC, which maintains a

20   substantial series of immigration law publications that will all need to be reviewed and updated in

21   addition to revamping its curriculum for removal defense roundtables, trainings, and webinars.

22           312. The Rule will also impose increased costs on Plaintiffs that will not be able to refer

23   as many cases to pro bono attorneys. Plaintiffs will expend more resources to provide direct

24   representation to the noncitizens who would have otherwise been referred. Decimating pro bono

25   programs will also result in an increase in expenses for Plaintiffs because pro bono attorneys often

26   pay the filing fees for noncitizens. Plaintiffs will now have to find a way to cover those fees for

27   noncitizens, who are indigent and unlikely to be able to afford them. The burden will be

28   particularly high for motions to reopen, which will increase in cost as a result of the EOIR Fee
                                                         75
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 79 of 90



 1   Rule.

 2           313. The Rule will also complicate, prolong, and require more resources for Plaintiffs’

 3   representation of existing and future clients. For example, in place of motions to remand for new

 4   evidence, the Rule directs noncitizens to file motions to reopen, which may only be filed after

 5   removal proceedings have concluded before the BIA, i.e., when an order of removal becomes

 6   final. See 85 Fed. Reg. at 81,611 & n.27. The purported goal of this Rule is efficiency, but this

 7   change will delay proceedings by months or even years, and it will force Plaintiffs to litigate and

 8   the BIA to adjudicate appeals on possibly outdated facts that would not have previously been

 9   necessary with a remand. In addition, this approach ignores the significant consequences that flow

10   from an order of removal, including a substantial risk of removal from the United States,

11   prolonged family separation, and other attendant consequences.

12           314. As a result of changes in the Rule, Plaintiffs will be required to file more motions to

13   reopen, which are subject to time and number bars and, under the EOIR Fee Rule, exorbitant fees.

14   While motions to remand are free of cost, motions to reopen will cost $895 under the EOIR Fee

15   Rule. The new fees will also force Plaintiffs to consider assisting noncitizens with finding

16   resources to pay the fees or filing time-consuming waivers. Because filing a motion to reopen uses

17   an applicant’s one chance to do so, this change will significantly increase the amount of time and

18   resources Plaintiffs will require to prepare each motion and advise clients.

19           315. The change is also likely to prolong Plaintiffs’ representation, likely by years, by

20   forcing additional circuit court appeals. It would also require Plaintiffs to seek a stay of removal,

21   likely within days of the BIA’s decision, in order to avoid the client’s deportation, which likely

22   would require concurrent requests to the BIA and to the circuit court. Because each of these

23   additional steps takes considerable time and resources, the Rule will hinder Plaintiffs’ ability to

24   represent additional clients.

25           316. Moreover, if noncitizens are removed while seeking a motion to reopen—a risk that

26   is not present in seeking a motion to remand, since the appeal is still pending—Plaintiffs will also

27   have to divert resources to cover the additional costs associated with representing clients from

28   abroad and possibly even assisting the client’s return to the United States.
                                                       76
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 80 of 90



 1           317. Plaintiffs will also be forced to divert resources if their cases that are currently

 2   administratively closed are re-calendared. Plaintiffs’ workload will expand dramatically in a short

 3   amount of time. Plaintiffs will need to repeatedly move for continuances before EOIR. Because

 4   motions for continuances are not always ruled on before hearings, Plaintiffs may need to appear

 5   personally in immigration court to report that USCIS proceedings remain ongoing. For attorneys

 6   in RAICES’s Austin office, this means traveling to immigration court in San Antonio and

 7   sometimes waiting an hour or more as the immigration judge hears other matters. If further

 8   continuances are denied, Plaintiffs will then also need to prepare for merits hearings on complex

 9   applications for relief.

10           318. Each of the tasks and expenses necessary to respond to the new Rule—including

11   those described above—requires Plaintiffs to divert their finite resources from other aspects of the

12   programs they provide. As a result of the Rule, Plaintiffs anticipate the need to make changes

13   including reallocating staffing, devoting less time to advocacy projects and community initiatives,

14   and taking on fewer cases.

15         C.       The Rule Jeopardizes Plaintiffs’ Funding

16           319. Some Plaintiffs rely in part on grants from sources such as states, counties, and

17   foundations. Such grants are often conditioned on Plaintiffs’ ability to achieve certain “deliverable

18   requirements,” such as a total number of clients served or asylum applications filed each year.

19   Because the Rule will reduce the number of clients that Plaintiffs can serve, Plaintiffs are unlikely

20   to be able to comply with existing funding requirements—and thus expect to lose a substantial

21   amount of their funding once this Rule goes into effect.

22           320. Even under the best of circumstances, the loss of a significant source of funding

23   could have cascading and devastating impacts for the Plaintiffs. With less funding, Plaintiffs will

24   be forced to reduce staff and thus further reduce the number of clients served. With respect to the

25   new Rule, the harm caused by the loss of funding will be further exacerbated by the concomitant

26   increase in demands on Plaintiffs’ resources.

27

28
                                                       77
                            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 81 of 90



 1                                         CLAIMS FOR RELIEF

 2                                     FIRST CLAIM FOR RELIEF

 3                           Violation of the APA (Arbitrary and Capricious)

 4          321. Plaintiff realleges and incorporates the paragraphs above.

 5          322.    Defendants’ publication of the Rule in the Federal Register is “final agency action

 6   for which there is no other adequate remedy in a court” and is therefore subject to APA review.

 7          323. The APA provides that a court “shall . . . hold unlawful and set aside agency action”

 8   that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5

 9   U.S.C. § 706(2)(A).

10          324. In promulgating the Rule, Defendants “failed to consider an important aspect of the

11   problem, offered an explanation for [their] decision that runs counter to the evidence before the

12   agency, or is so implausible that it could not be ascribed to a difference in view or the product of

13   agency expertise.” Motor Vehicle Mfrs. Ass’n., 463 U.S. at 43.

14          325. In particular, although Defendants assert that the Rule will ensure the consistency,

15   efficiency, and quality of adjudications, Defendants failed to articulate a satisfactory explanation

16   for their actions, including a rational connection between the facts found and the choice made. The

17   justifications offered by Defendants are unsupported by evidence.

18          326. Contrary to the stated goal of efficiency, elimination of administrative closure will

19   increase inefficiencies. Immigration judges will be forced to hold hearings and rule on repeated

20   motions for continuances while USCIS processes pending applications for relief.

21          327. As another example, the Rule’s elimination of motions to remand will require the

22   BIA to adjudicate pending appeals even when evidence presented in a motion to remand could

23   eliminate the need to do so.

24          328. Likewise, shortening the briefing extension period for BIA appeals will not improve

25   operational efficiency because delays in adjudication at the BIA are not attributable to the time the

26   parties are briefing. Cf. 85 Fed. Reg. at 81,638.

27          329. The Rule is arbitrary and capricious and should be set aside under the APA because

28   Defendants departed from longstanding policies without assessing reliance interests or giving a
                                                         78
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 82 of 90



 1   reasoned explanation for the changes.

 2            330. When an agency substantially alters its position, it must “supply a reasoned analysis

 3   for the change.” Motor Vehicle Mfrs. Ass’n, 463 U.S. at 42. Likewise, it may not “depart from a

 4   prior policy sub silentio or simply disregard rules that are still on the books.” F.C.C. v. Fox

 5   Television Stations, Inc., 556 U.S. 502, 515 (2009).

 6            331. Defendants departed from longstanding policies that permitted administrative

 7   closure, motions to reopen or reconsider cases sua sponte, and motions to remand without

 8   assessing reliance interests associated with the existing policies or alternatives within the ambit of

 9   the existing policy. Defendants similarly failed to justify their conversion to universal concurrent

10   briefing schedules, a policy they had previously considered and explicitly rejected.

11            332. Defendants failed to consider the reliance interests of Plaintiffs and other pro bono

12   legal service providers that have designed programs and accepted cases with the reasonable

13   expectation that Defendants would not arbitrarily and capriciously change EOIR procedures.

14   Because the Rule will make many cases more time and resource intensive, the Rule affects

15   Plaintiffs’ capacity to serve the same number of clients and their ability to manage their pending

16   cases.

17            333. The Rule is arbitrary and capricious because it implements changes to administrative

18   closure without addressing the benefits of this procedural tool or the harm that eliminating it will

19   cause.

20            334. The Rule is arbitrary and capricious because it does not adequately weigh the

21   serious risk of refoulement, despite that concern being raised by comments on the proposed rule.

22            335. The Rule is arbitrary and capricious and should be set aside under the APA because

23   Defendants failed to consider important aspects of the problem, including how the shortened

24   briefing extension time period would reduce legal representation at the BIA, the impact on

25   noncitizens who are effectively barred from reopening or reconsideration under the Rule, and the

26   Rule’s interaction with other rules impacting noncitizens, including those issued through staggered

27   rulemaking.

28            336. As explained throughout this Complaint, Defendants arbitrarily and capriciously
                                                       79
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 83 of 90



 1   failed to analyze many other substantial issues and reasonable alternatives raised in comments.

 2           337. For these and other reasons stated above, the Rule is arbitrary and capricious and

 3   thus unlawful under the APA.

 4           338. Defendants’ violation is causing ongoing harm to Plaintiffs.

 5                                     SECOND CLAIM FOR RELIEF

 6             Violation of the APA (Without Observance of Procedure Required by Law)

 7            339. Plaintiffs repeat and incorporate by reference each of the foregoing paragraphs as if

 8   fully set forth herein.

 9            340. Defendants’ publication of the Rule in the Federal Register is “final agency action

10   for which there is no other adequate remedy in a court” and is therefore subject to APA review.

11            341. The APA requires an agency proposing a rule to provide notice and to “give

12   interested persons an opportunity to participate in the rule making through submission of written

13   data, views, or arguments.” 5 U.S.C. § 553(c).

14            342. The APA provides that a court “shall . . . hold unlawful and set aside agency action”

15   that is “without observance of procedure required by law.” 5 U.S.C. § 706(2)(D).

16            343. Defendants violated the APA by providing the public with just 30 days to comment

17   on the proposed rule.

18            344. The Rule’s 30-day comment period was inadequate to give interested persons a

19   meaningful opportunity to participate in light of the number of changes to immigration court and

20   BIA procedure effected by the Rule and the unique challenges affecting interested persons during

21   the COVID-19 pandemic.

22            345. The Rule was also part of an improperly staggered rulemaking process in which

23   various rules affecting noncitizens with orders of removal were proposed at different times,

24   preventing the public from understanding and commenting on the final regulatory regime.

25            346. Defendants also failed to analyze the Rule’s federalism implications as required by

26   Executive Order No. 13132, 64 Fed. Reg. 43,255 (Aug. 4, 1999).

27            347. The agency failed to comply with the requirements of the Regulatory Flexibility Act

28   (“RFA”).
                                                      80
                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 84 of 90



 1           348. The Rule is a “rule” within the meaning of the RFA. Id. § 601(2).

 2           349. The RFA requires federal administrative agencies to analyze the effects on “small

 3   entities” of rules they promulgate, and to publish initial and final versions of those analyses. See 5

 4   U.S.C. §§ 603–604.

 5           350. The RFA defines “small entities” to include small businesses, small nonprofit

 6   organizations, and small governmental jurisdictions. Id. § 601(6). Plaintiffs are “small entities”

 7   within the meaning of the RFA and are directly affected by the Rule, which, among other things,

 8   will require them to expend substantial resources, including to update training materials and

 9   evaluate the Rule’s impact on pending cases.

10           351. The Rule’s regulatory flexibility analysis does not comply with the RFA because

11   Defendants concluded that the Rule will not have a significant impact on small entities. In lieu of

12   an adequate explanation, the Rule simply asserts that the Rule “applies to [noncitizens] in removal

13   proceedings, who are individuals, not entities,” a statement that wholly ignores the impact of the

14   Rule on Plaintiffs and other organizations that serve noncitizens in removal proceedings. 85 Fed.

15   Reg. at 81,646.

16           352. The RFA requires Defendants to describe and estimate the number of small entities

17   that would be affected by the Rule. 5 U.S.C. § 604(a)(4). Defendants did not do so and refused to

18   include small nonprofit organizations affected by the Rule. 85 Fed. Reg. at 81,650.

19           353. As a result of the foregoing, the Rule’s regulatory flexibility analysis does not

20   comply with the RFA.

21           354. Moreover, the Rule failed to give notice to interested parties that Director McHenry,

22   rather than the Attorney General, would be issuing the Rule, in contravention of the APA and in

23   excess of Director McHenry’s statutory, regulatory, and constitutional authority.

24           355. The Rule is therefore procedurally invalid and should be set aside under the APA.

25           356. Defendants’ violation is causing ongoing harm to Plaintiffs.

26

27

28
                                                       81
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 85 of 90



 1                                      THIRD CLAIM FOR RELIEF

 2                                   Violation of the APA, 5 U.S.C. § 706(2)

 3                     Agency Action in Excess of Statutory Jurisdiction or Authority

 4           357. Plaintiffs repeat and incorporate by reference each of the foregoing paragraphs as if

 5   fully set forth herein.

 6           358. The APA provides that a “reviewing court shall . . . hold unlawful and set aside

 7   agency action, findings and conclusions found to be . . . in excess of statutory jurisdiction,

 8   authority, or limitations, or short of statutory right[.]” 5 U.S.C. § 706(2)(C).

 9           359. In the INA and Homeland Security Act, Congress vested all of EOIR’s rulemaking

10   authority in the Attorney General alone. 8 U.S.C. § 1103(g); 6 U.S.C. § 521.

11            360. The Rule cites 8 U.S.C. § 1103(g) as the statutory authority for its issuance. 85 Fed.

12   Reg. at 81,588.

13           361. Although the Attorney General signed the proposed rulemaking, he did not sign the

14   Final Rule, which was instead signed only by Director McHenry in his role as Director of EOIR.

15           362. The Attorney General’s purported delegation of rulemaking authority to the Director

16   of EOIR pursuant to Attorney General Order Number 4910-2020 violated longstanding principles

17   of administrative law and improperly delegated authority to Director McHenry. See Chenery, 318

18   U.S. at 95; see also N.S., 2020 WL 4260739, at *5–6. Director McHenry also has no statutory or

19   regulatory authority to issue final rules independent of this unlawful delegation. See 8 U.S.C. §

20   1103(g)(2); see also 8 C.F.R. § 1003.0(b).

21           363. Moreover, the Director of EOIR cannot use any purported delegated authority to

22   delegate additional authority to himself.

23           364. The Rule purports to grant new authority to the EOIR Director to adjudicate BIA

24   appeals that have been pending for more than 335 days.

25           365. In responding to comments about this provision, the Rule provides that, “[i]n issuing

26   the rule, the Attorney General properly delegates adjudicatory authority to the Director to review

27   certain administrative decisions that are otherwise untimely. 8 CFR 1003.1(e)(8).” 85 Fed. Reg. at

28   81,621. But the Rule was not, in fact, issued by the Attorney General.
                                                       82
                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 86 of 90



 1           366. The Rule also purports to provide the EOIR Director with new authority to review

 2   BIA decisions in situations in which the immigration judge alleges that the BIA made an error. 85

 3   Fed. Reg. at 81,590.

 4           367. In responding to comments about this provision, Defendants responded that “the

 5   Attorney General is acting within the bounds of his statutory authority when [sic] by issuing the

 6   rule.” Id. at 81,626. But again, the Attorney General did not sign the Rule.

 7           368. Because Director McHenry lacked authority to issue the Final Rule, the Rule was

 8   issued “in excess of statutory jurisdiction, authority, or limitations.” 5 U.S.C. § 706(2)(C), and not

 9   in accordance with law, id. § 706(2)(A), and the Rule must be set aside.

10           369. Defendants’ violation is causing ongoing harm to Plaintiffs.

11                                     FOURTH CLAIM FOR RELIEF

12                                   Violation of the APA, 5 U.S.C.§ 706(2)

13                          Contrary to Law and In Excess of Statutory Authority

14           370. Plaintiffs repeat and incorporate by reference each of the foregoing paragraphs as if

15   fully set forth herein.

16           371. The APA provides that a “reviewing court shall—hold unlawful and set aside

17   agency action, findings, and conclusions found to be . . . not in accordance with law,” 5 U.S.C.

18   § 706(2)(A), or “in excess of statutory jurisdiction, authority, or limitation, or short of statutory

19   right.” Id. § 706(2)(C).

20           372. The Rule as a whole, including the cumulative effect of its provisions, is

21   incompatible with the overall statutory scheme governing the immigration courts and the BIA.

22           373. The INA is a carefully crafted statutory scheme that creates a pathway through the

23   immigration courts and the BIA for people to present defenses to removal and claims for relief,

24   including a role for pro bono legal service providers.

25           374. Congress intended that the INA provide for process in the immigration courts and

26   the BIA that is fair and consistent with the requirements of due process.

27

28
                                                        83
                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
           Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 87 of 90



 1          375. The Rule’s effect on the operation of the immigration courts and the BIA is not in

 2   accordance with the INA and in excess of statutory authority because it obstructs the statutory

 3   path Congress created through the immigration courts and the BIA.

 4          376. The Rule is contrary to law and in excess of statutory authority because it drastically

 5   disadvantages individuals in immigration courts and the BIA contrary to the statutory scheme

 6   designed to provide fair access to relief consistent with principles of due process.

 7          377. The legislative purpose of providing fair access to immigration courts and the BIA is

 8   evidenced in the many provisions of the INA that the Rule contravenes, including but not limited

 9   to:

10             •   8 U.S.C. § 1229a(b)(4)(B), which provides that noncitizens have a right to a

11                 “reasonable opportunity to examine evidence” against them and to present evidence

12                 of their own.

13             •   8 U.S.C. § 1101(a)(47)(B), which provides that an order of removal becomes final

14                 upon “a determination by the [BIA]” or the expiration of a noncitizen’s time to

15                 appeal to the BIA.

16             •   8 U.S.C. §§ 1229a(1), (a)(3), and (c)(1)(A). Under these provisions, an immigration

17                 judge, not the BIA, shall conduct removal hearings and order removal.

18             •    8 U.S.C. § 1182(a)(9)(B)(v), which allows noncitizens to seek a provisional

19                 hardship waiver of unlawful presence in the United States.

20             •   8 U.S.C. §§ 1158(a)(1) and 1231(b)(3). The first provision allows any noncitizen

21                 who is present in the United States to apply for asylum. The second provides

22                 mandatory relief from removal in cases where there is a clear probability that the

23                 individual will be persecuted abroad.

24          378. The Rule as a whole, including the cumulative effect of all its provisions, is contrary

25   to law and in excess of statutory authority because the Rule is incompatible with the overall

26   statutory scheme governing proceedings in the immigration courts and the BIA.

27          379. The Rule is contrary to law and in excess of statutory authority because it cuts off

28   access to statutory rights of asylum and withholding of removal under 8 U.S.C. §§ 1158(a)(1) and
                                                      84
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 88 of 90



 1   1231(b)(3), and creates a significant danger of refoulement, which “occurs when a government
 2   returns [noncitizens] to a country where their lives or liberty will be threatened on account of race,
 3   religion, nationality, membership of a particular social group, or political opinion.” Innovation
 4   Law Lab v. Wolf, 951 F.3d 1073, 1087–88 (9th Cir. 2020).
 5           380. Refoulement is prohibited under international law norms and treaty obligations that
 6   are binding on the United States. Id. at 1088 (“The United States is obliged by treaty and
 7   implementing statute . . . to protect against refoulement of [applicants for protection].”); INS v.

 8   Cardoza-Fonseca, 480 U.S. 421, 436–37 (1987) (explaining that Congress enacted the Refugee

 9   Act of 1980 “to bring United States refugee law into conformance with the 1967 United Nations

10   Protocols Relating to the Status of Refugees”).

11           381. The Rule also violates the Due Process Clause of the Constitution, which provides

12   that no person shall “be deprived of life, liberty, of property, without due process of law.”

13   U.S. Const. Amend. V, cl.4.

14           382. The Rule also constitutes arbitrary government action that is pretext for the

15   indiscriminate removal of immigrants from the United States in a manner incompatible with the

16   carefully crafted scheme for proceedings in the immigration courts and the BIA.

17           383. Defendants’ violation is causing ongoing harm to Plaintiffs.

18                                      FIFTH CLAIM FOR RELIEF

19                                    Violation of the Due Process Clause

20           384. Plaintiffs repeat and incorporate by reference each of the foregoing paragraphs as if

21   fully set forth herein.

22           385. The Due Process Clause of the Fifth Amendment of the Constitution guarantees that

23   people cannot be deprived of life, liberty, or property without due process of law.

24           386. The fundamental requirement of due process is the opportunity to be heard at a

25   meaningful time and in a meaningful manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976)

26   (internal quotations and citations omitted). Procedural due process also “protect[s] a substantive

27   interest to which the individual has a legitimate claim of entitlement.” Olim v. Wakinekona, 461

28   U.S. 238, 250 (1983).
                                                       85
                               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 89 of 90



 1          387. The INA is a statutory scheme that creates a pathway through immigration courts

 2   and the BIA for people to present defenses to removal and claims for relief, with a role for pro

 3   bono legal service provides to represent them in that process.

 4          388. The Due Process Clause and the INA create a right to counsel and a right to a fair

 5   proceedings in both the immigration courts and the BIA. The INA and its implementing

 6   regulations promote representation from pro bono legal services providers, including by requiring

 7   that noncitizens in removal proceedings be provided with a List of EOIR Pro Bono Service

 8   Providers.

 9          389. The Final Rule as a whole, and by virtue of the cumulative effect of all its

10   provisions, arbitrarily, and by deliberate design, obstructs the statutory pathway through

11   immigration courts and the BIA.

12          390. Defendants have been deliberately indifferent to whether legal service providers and

13   their clients have access to full and fair processes in the immigration courts and the BIA.

14          391. Defendants have by deliberate design obstructed access to rights the Due Process

15   Clause and the INA provide for noncitizens in the immigration courts and the BIA,

16   unconstitutionally depriving pro bono legal service providers and the communities and individuals

17   they serve of their vested interests.

18          392. The Final Rule, including by virtue of the cumulative effect of all its provisions,

19   violates the Due Process Clause because it is pretext for the indiscriminate removal of noncitizens

20   from the United States without a legitimate purpose.

21          393. Defendants’ violation is causing ongoing harm to Plaintiffs.

22                                             JURY DEMAND

23          394. Plaintiffs demand a jury trial on all counts triable by jury.

24                                           PRAYER FOR RELIEF

25   WHEREFORE, Plaintiffs respectfully request that this Court:

26          a.     Assume jurisdiction over this matter;

27          b.     Issue a preliminary injunction under Federal Rule of Civil Procedure 65 enjoining

28   Defendants and all those acting on their behalf from implementing or enforcing the Rule, or in the
                                                      86
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
          Case 3:21-cv-00463-LB Document 1 Filed 01/19/21 Page 90 of 90



 1   alternative, issue an order under 5 U.S.C. § 705 postponing the effective date of the Rule pending
 2   judicial review;
 3          c.     Declare the Rule arbitrary and capricious under 5 U.S.C. § 706(2)(A) and without
 4   observance of procedure required by law under 5 U.S.C. § 706(2)(D);
 5          d.     Hold unlawful and set aside the Rule under 5 U.S.C. § 706(2);
 6          e.     Permanently enjoin Defendants and all those acting on their behalf from
 7   implementing or enforcing the Rule;

 8          f.     Award Plaintiffs costs and reasonable attorneys’ fees under the Equal Access to

 9   Justice Act, 28 U.S.C. § 2412, and any other applicable basis; and

10          g.     Grant such further relief as the Court deems just and proper.

11                                                      Respectfully submitted,
12
     Dated: January 19, 2021                              /s/ Naomi A. Igra
13
     Jingni (Jenny) Zhao (SBN 284684)                     Scott T. Nonaka (SBN 224770)
14   jennyz@advancingjustice-alc.org                      snonaka@sidley.com
     Glenn Michael Katon (SBN 281841)                     Irene Yang (SBN 245464)
15   glennk@advancingjustice-alc.org                      irene.yang@sidley.com
     Anoop Prasad (SBN 250681)                            Naomi A. Igra (SBN 269095)
16   anoopp@advancingjustice-alc.org                      naomi.igra@sidley.com
     ASIAN AMERICANS ADVANCING                            Stephen Chang (SBN 312580)
17   JUSTICE – ASIAN LAW CAUCUS                           stephen.chang@sidley.com
     55 Columbus Avenue                                   SIDLEY AUSTIN LLP
18   San Francisco, CA 94111                              555 California Street, Suite 2000
     Phone: (415) 848-7710                                San Francisco, CA 94104
19   Fax: (415) 896-1702                                  Phone: (415) 772-1200
                                                          Fax: (415) 772-7400
20   Judah Lakin (SBN 307740)
     judah@lakinwille.com                                 Seferina Berch (pro hac vice forthcoming)
21   Amalia Wille (SBN 293342)                            sberch@sidley.com
     amalia@lakinwille.com                                Michael McGuinness (pro hac vice
22   LAKIN & WILLE LLP                                    forthcoming)
     1939 Harrison Street, Suite 420                      mmcguinness@sidley.com
23   Oakland, CA 94612                                    SIDLEY AUSTIN LLP
     Phone: (510) 379-9216                                787 Seventh Avenue
24   Fax: (510) 379-9219                                  New York, NY 10019
                                                          Phone: (212) 839-5300
25                                                        Fax: (212) 839 5599
26                                                        Attorneys for Plaintiffs
27

28
                                                     87
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
